Exhibit 10.1

EXECUTION VERSION

FIVE-YEAR SENIOR CREDIT AGREEMENT

dated as of

August 9, 2011

among

COVIDIEN INTERNATIONAL FINANCE S.A.,

Borrower

COVIDIEN PLC,

Guarantor

The Lenders Party Hereto

and

CITIBANK, N.A.,

Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF

BARCLAYS BANK PLC

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers

BANK OF AMERICA, N.A.,

Syndication Agent

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.,

Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Classification of Loans and Borrowings

     17   

Section 1.03. Terms Generally

     17   

Section 1.04. Accounting Terms; GAAP

     18    ARTICLE 2    THE CREDITS   

Section 2.01. Commitments

     18   

Section 2.02. Loans and Borrowings

     18   

Section 2.03. Requests for Borrowings

     19   

Section 2.04. Increased Commitments; Additional Lenders

     20   

Section 2.05. Funding of Borrowings

     21   

Section 2.06. Interest Elections

     22   

Section 2.07. Termination and Reduction of Commitments

     24   

Section 2.08. Repayment of Loans; Evidence of Debt

     24   

Section 2.09. Prepayment of Loans

     25   

Section 2.10. Fees

     26   

Section 2.11. Interest

     27   

Section 2.12. Calculation of Interest and Fees

     27   

Section 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     28    ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01. Organization; Powers

     30   

Section 3.02. Authorization; Enforceability

     30   

Section 3.03. Governmental Approvals; No Conflicts

     30   

Section 3.04. Financial Condition; No Material Adverse Change

     30   

Section 3.05. Litigation and Environmental Matters

     31   

Section 3.06. Investment Company Status

     31   

Section 3.07. Taxes

     31   

Section 3.08. ERISA

     32   

Section 3.09. Disclosure

     32   

Section 3.10. Subsidiaries

     32   



--------------------------------------------------------------------------------

Section 3.11. Margin Regulations

     33   

Section 3.12. Group Companies

     33    ARTICLE 4    CONDITIONS   

Section 4.01. Effective Date

     33   

Section 4.02. Each Borrowing

     34    ARTICLE 5    COVENANTS   

Section 5.01. Financial Statements and Other Information

     35   

Section 5.02. Existence; Conduct of Business

     37   

Section 5.03. Maintenance of Properties; Insurance

     37   

Section 5.04. Books and Records; Inspection Rights

     38   

Section 5.05. Compliance with Laws

     38   

Section 5.06. Use Of Proceeds

     38   

Section 5.07. Liens

     39   

Section 5.08. Fundamental Changes

     41   

Section 5.09. Financial Covenant

     42   

Section 5.10. Limitation on Restrictions on Subsidiary Dividends and Other
Distributions

     42   

Section 5.11. Transactions with Affiliates

     44   

Section 5.12. Subsidiary Guarantors

     45    ARTICLE 6    EVENTS OF DEFAULT    ARTICLE 7    THE ADMINISTRATIVE
AGENT    ARTICLE 8    GUARANTEE   

Section 8.01. The Guarantee

     52   

Section 8.02. Guarantee Unconditional

     53   

Section 8.03. Discharge Only upon Payment in Full; Reimbursement in Certain
Circumstances

     53   

Section 8.04. Waiver by the Guarantors

     54   

Section 8.05. Subrogation

     54   

Section 8.06. Stay of Acceleration

     54   



--------------------------------------------------------------------------------

ARTICLE 9    YIELD PROTECTION, ILLEGALITY AND TAXES   

Section 9.01. Alternate Rate of Interest

     54   

Section 9.02. Illegality

     55   

Section 9.03. Increased Costs

     55   

Section 9.04. Break Funding Payments

     57   

Section 9.05. Taxes

     57   

Section 9.06. Matters Applicable to all Requests for Compensation

     59   

Section 9.07. Mitigation Obligations

     60    ARTICLE 10    MISCELLANEOUS   

Section 10.01. Notices

     60   

Section 10.02. Waivers; Amendments

     62   

Section 10.03. Expenses; Indemnity; Damage Waiver

     63   

Section 10.04. Successors and Assigns

     65   

Section 10.05. Survival

     71   

Section 10.06. Counterparts; Integration; Effectiveness

     71   

Section 10.07. Severability

     72   

Section 10.08. Right of Setoff

     72   

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process

     72   

Section 10.10. Waiver of Jury Trial

     73   

Section 10.11. Waiver of Immunities

     74   

Section 10.12. Judgment Currency

     74   

Section 10.13. Headings

     75   

Section 10.14. Confidentiality

     75   

Section 10.15. Electronic Communications

     76   

Section 10.16. USA PATRIOT Act Notice

     78    SCHEDULES:   

Schedule 1.01 - Pricing Grid

  

Schedule 2.01 - Commitments

  

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

   EXHIBITS:   

Exhibit A - Form of Note

  

Exhibit B - Form of Assignment and Assumption

  

Exhibit C-1 - Form of opinion of general counsel of Covidien plc

  

Exhibit C-2 - Form of opinion of special Luxembourg counsel

  

Exhibit C-3 - Form of opinion of special New York counsel

  



--------------------------------------------------------------------------------

Exhibit C-4 - Form of opinion of special Irish counsel

  

Exhibit D - Form of Subsidiary Guaranty

  



--------------------------------------------------------------------------------

FIVE-YEAR SENIOR CREDIT AGREEMENT (this “Agreement”) dated as of August 9, 2011,
among COVIDIEN INTERNATIONAL FINANCE S.A., a Luxembourg company (the
“Borrower”), COVIDIEN PLC, an Irish company (the “Guarantor”), the LENDERS, and
CITIBANK, N.A., as Administrative Agent.

RECITALS

WHEREAS, the Borrower and the Guarantor have requested that the Lenders provide
revolving credit to the Borrower for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bear interest at a rate per annum equal to
the Alternate Base Rate.

“Accumulated Other Comprehensive (Loss) Income” on any date means the amount of
“Accumulated Other Comprehensive (Loss) Income” of the Guarantor and its
Subsidiaries as of the end of the most recently completed fiscal quarter of the
Guarantor prior to such date of determination determined on a consolidated basis
in accordance with GAAP.

“Additional Lender” has the meaning set forth in Section 2.04(b).

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account



--------------------------------------------------------------------------------

information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlling” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a one month
interest period commencing on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%.

“Applicable Margin” means, with respect to Eurodollar Loans, the “Applicable
Margin (LIBOR)” and with respect to ABR Loans, the “Applicable Margin (ABR)”,
each as set forth on the Pricing Grid for the then applicable Rating Level.

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the outstanding principal amounts of the Loans made by the respective
Lenders.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate in effect at its principal office in New York
City. Any change in such rate shall take effect on the day specified in the
public announcement of such change.

 

2



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Citibank” means Citibank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, (b) increased pursuant to Section 2.04 and

 

3



--------------------------------------------------------------------------------

(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Lenders’ Commitments as of the date hereof is $1,500,000,000.

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

“Communications” has the meaning assigned to such term in Section 10.15.

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
and, in each case, are imposed as a result of a present or former connection
between the Lender or Administrative Agent and the jurisdiction imposing such
Tax (other than connections arising from such Lender or Administrative Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense, (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(g) any other nonrecurring or non-cash charges and expenses (including charges
and expenses incurred with respect to the Transactions), and minus, to the
extent included in calculating such Consolidated Net Income for such period, the
sum of (a) any extraordinary income or gains, (b) gains on the sales of assets
outside of the ordinary course of business and gains from discontinued
operations, (c) any gains on the retirement of debt identified in the
Consolidated statements of cash flows and (d) any other nonrecurring or non-cash
income, all as determined on a Consolidated basis. If during such period the
Guarantor or any Subsidiary shall

 

4



--------------------------------------------------------------------------------

have made an acquisition or disposition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
or disposition occurred on the first day of such period.

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional Consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Guarantor; provided, further
that if a Permitted Securitization Transaction is outstanding at such date and
is accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
Guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000.

“Covidien Ltd.” means Covidien Ltd., a Bermuda company, and a wholly-owned
subsidiary of the Guarantor.

“Credit Rating” means, at any time, the rating of the Index Debt published by
Fitch, Moody’s or S&P, as the case may be, at such time.

 

5



--------------------------------------------------------------------------------

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days; (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP; (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but (if such debt has not been assumed) only to the extent of the
lesser of the face amount of the obligation or the fair market value of the
assets so subject to the Lien; and (g) all Guarantees by such Person of Debt of
others (except the Guarantor or any Subsidiary); provided that the term “Debt”
shall not include:

(A) Intercompany Debt (except that, for the purposes of Sections 5.10 and 5.11,
Debt shall include Intercompany Debt); or

(B) obligations in respect of trade letters of credit or bank guaranties
supporting trade and similar accounts payable arising in the ordinary course of
business; or

(C) Nonrecourse Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, a Lender (i) that has failed for three
or more Business Days to comply with its obligations under this Agreement to
make a Loan (a “funding obligation”), (ii) that has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on its funding obligations under any
other loan agreement or credit agreement or other similar agreement, (iii) that
has, for three or more Business Days, failed to confirm in writing to the
Administrative

 

6



--------------------------------------------------------------------------------

Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, (iv) with respect to which a
Lender Insolvency Event has occurred and is continuing or (v) that has otherwise
failed to pay over to the Administrative Agent or any Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute; provided, however that any
determination that a Lender is a Defaulting Lender under clauses (i) through
(v) above will be made by the Administrative Agent in its sole discretion acting
in good faith; provided that the Administrative Agent shall not unreasonably
reject a request by the Borrower that a Lender be declared a Defaulting Lender.
The Administrative Agent will promptly send to all parties hereto notice of any
Lender being determined to be a Defaulting Lender.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of

 

7



--------------------------------------------------------------------------------

ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Guarantor or any of its ERISA
Affiliates of any liability under Title IV of ERISA (other than payment of PBGC
premiums) with respect to the termination of any Plan; (e) the receipt by the
Guarantor or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the PBGC’s intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Guarantor or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the
Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Guarantor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the failure to timely make any
required contribution or premium payment in respect of any Plan or contribution
in respect of any Multiemployer Plan.

“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board of Governors of the Federal Reserve System for determining such Lender’s
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to “Eurocurrency liabilities”, as in effect
from time to time (“FRB Regulation D”).

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

“Event of Default” has the meaning assigned to such term in Article 6.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) and branch profits
taxes imposed by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.04(e)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 9.05(e) or 9.05(f)
(except to the extent such failure is attributable to a Change in Law after such
Foreign Lender becomes a party to this Agreement), except to the extent that
such Foreign Lender

 

8



--------------------------------------------------------------------------------

(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from any Obligor
with respect to such withholding tax pursuant to Section 9.05(a) and (c) any
United States federal withholding taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 4, 2009 among the Borrower, the Guarantor, Covidien
Ltd., the Lenders party thereto and Citibank, N.A., as Administrative Agent.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means each of (i) the respective fee letters dated July 8, 2011
between the Borrower and each Joint Lead Arranger and (iii) the fee letter dated
July 8, 2011 between the Borrower and the Administrative Agent.

“Fitch” means Fitch, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

9



--------------------------------------------------------------------------------

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” has the meaning set forth in the preamble hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Increased Commitments” has the meaning set forth in Section 2.04(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by any Obligor under any Loan Document.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or Covidien Ltd. or subject to any other credit enhancement.

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

10



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and available and agreed to by
all the Lenders in accordance with Section 2.03(b); provided, that

(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period of one or more whole months that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period; and

(iii) the Borrower may not select any Interest Period that would end after the
Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Joint Lead Arrangers” means the institutions so identified on the cover page
hereof, acting in such capacity.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent

 

11



--------------------------------------------------------------------------------

Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent to major
banks in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

12



--------------------------------------------------------------------------------

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

“Maturity Date” means August 9, 2016.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are Consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons, a “Consolidated
Person”)) of the Guarantor’s outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

“Obligors” means the Borrower and the Guarantor.

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any such taxes that are
imposed with respect to an assignment as a result of a present or former
connection between a Lender and the jurisdiction imposing such tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such

 

13



--------------------------------------------------------------------------------

Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds of not more than the greater of
$500,000,000 and an amount equal to 5.0% of Consolidated Tangible Assets,
including, without limitation, any revolving purchase(s) of such assets where
the maximum aggregate uncollected purchase price (exclusive of any deferred
purchase price) therefor does not exceed such amount.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.15.

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

“Rating Level” means Level I, Level II, Level III, Level IV, Level V or Level
VI, in each case as defined in Schedule 1.01 and based on the then applicable
Credit Ratings.

 

14



--------------------------------------------------------------------------------

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case that could reasonably be
expected to have a Material Adverse Effect.

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

“Responsible Officer” means any of the following: (i) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Borrower or a Managing Director of the Borrower or (ii) the
Chief Executive Officer, President, Vice President and Chief Financial Officer,
Treasurer or Secretary of the Guarantor.

“Revolving Credit Exposure” means, with respect to any Lender at any time the
outstanding principal amount of such Lender’s Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

(i) the proportionate share attributable to such Subsidiary of the total assets
of the Guarantor (after intercompany eliminations) exceeds 15% of the total
assets of the Guarantor, determined on a Consolidated basis as of the end of the
most recently completed fiscal year; or

 

15



--------------------------------------------------------------------------------

(ii) the Guarantor’s and its Subsidiaries’ equity in the income of such
Subsidiary from continuing operations before income taxes, extraordinary items
and cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Guarantor from continuing operations before income
taxes, any loss on the retirement of debt, extraordinary items, cumulative
effect of a change in accounting principles, and before any impairment charges,
determined for the most recently completed fiscal year.

Notwithstanding the foregoing, Covidien Ltd. shall not be deemed a “Significant
Subsidiary” for the purposes of this Agreement unless it is required to become a
Subsidiary Guarantor pursuant to Section 5.12(b). For the avoidance of doubt,
the Borrower shall at all times be deemed a “Significant Subsidiary”.

“SPC” has the meaning assigned to such term in Section 10.04(g).

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

“Subsidiary” means any subsidiary of the Guarantor.

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

“Tax Sharing Arrangement” means that certain Tax Sharing Agreement dated as of
June 29, 2007 among Tyco International Ltd., Covidien Ltd. and Tyco Electronics
Ltd.

 

16



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement and the other Loan Documents, Loans or Borrowings may be classified
and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR Borrowing”).

Section 1.03. Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements

 

17



--------------------------------------------------------------------------------

or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references appear
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then (i) the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders) and (ii) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their then applicable respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 

18



--------------------------------------------------------------------------------

(b) Subject to Section 9.03, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement or result in any
obligations of the Borrower to pay additional amounts under Section 9.03 or
9.05.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
and at the time each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 (except that any such Borrowing may be in the aggregate amount that
is equal to the entire unused balance of the total Commitments). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not be more than a total of 10 Eurodollar Borrowings outstanding at the
same time.

Section 2.03. Requests for Borrowings. (a) To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, facsimile or
electronic mail (i) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing (except as provided in Section 2.03(b)) or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent, and be executed by a Managing Director of the Borrower or
another authorized borrowing representative of the Borrower, as notified by the
Borrower to the Administrative Agent from time to time. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

19



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(b) The Borrower may request a Eurodollar Borrowing having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, four Business Days prior to the requested
date of such Borrowing having such Interest Period, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; and not
later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders. If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

Section 2.04. Increased Commitments; Additional Lenders.

(a) From time to time the Borrower may, upon at least seven Business Days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), increase the aggregate amount of the Commitments by an
amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).

(b) To effect such an increase, the Borrower may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent which at the time agree to (i) in the case of any such
lender that is an existing Lender, increase its Commitment and (ii) in the case
of any other such lender (an “Additional Lender”), become a party to this
Agreement with a Commitment of not less than $10,000,000; it being understood
that no existing Lender shall have any obligation to increase its Commitment.

 

20



--------------------------------------------------------------------------------

(c) Any increase in the Commitments pursuant to this Section 2.04 shall be
subject to satisfaction of the following conditions:

(i) after giving effect to such increase, the conditions contained in Sections
4.02(a) and (b) would be satisfied with respect to a Borrowing on the date of
such increase; and

(ii) after giving effect to such increase, the aggregate amount of all
Commitments shall not exceed $2,000,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.04 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Obligors, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Obligors with respect to the Increased Commitments and such
opinions of counsel for the Obligors with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) a certificate of a
Responsible Officer of each Obligor stating that the conditions set forth in
subsection (c) above have been satisfied.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.04 at any time any Loans are outstanding, each Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Increased Commitments a
portion of its then outstanding Loans such that, after giving effect to each
such deemed assignment and the Increased Commitments, the percentage of the
aggregate outstanding Loans held by each Lender is equal to its percentage of
the aggregate amount of the Lenders’ Commitments.

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent will make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent in the applicable Borrowing Request.

 

21



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, or
by 12:00 p.m. New York City time on the proposed date of such Borrowing, in the
case of ABR Borrowings, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender did not
make available such Lender’s share of such Borrowing, then such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect plus the Administrative Agent’s standard
processing fee for interbank compensation. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with the interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

Section 2.06. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile or electronic mail
by the time that a Borrowing Request would be required under

 

22



--------------------------------------------------------------------------------

Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and, if made telephonically,
shall be confirmed promptly in a signed notice by hand delivery, facsimile or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, subject to
Section 2.03(b).

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (a) or (b) of Article 6 has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii)

 

23



--------------------------------------------------------------------------------

unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

Section 2.07. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof, provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(d) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.13(b) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

Section 2.08. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

24



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement or the other Loan Documents.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more Notes payable to the order of the
payee named therein (or, if such Note is a registered note, to such payee and
its registered assigns).

Section 2.09. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without penalty or premium subject to
prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
in a signed notice sent by facsimile or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07(c), then such notice of

 

25



--------------------------------------------------------------------------------

prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07(c). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02(c). Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and break
funding payments to the extent required by Section 9.04.

Section 2.10. Fees.

(a) The Borrower agrees to pay to the Administrative Agent the following fees:

(i) for the account of each Lender on the Effective Date, an upfront fee in an
amount equal to the product of (x) such Lender’s Commitment amount, multiplied
by (y) the percentage heretofore mutually agreed (the “Upfront Fee”).

(ii) for the account of each Lender, a commitment fee, which shall accrue on the
daily amount of the then applicable unused Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates, at the applicable rate per annum set forth on the
Pricing Grid under the heading “Commitment Fee”(the “Commitment Fee”);
Commitment Fees accrued through and including the last Business Day of March,
June, September and December of each year shall be payable on each such last
day, commencing on the first such date to occur after the date hereof; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.

(b) The Borrower agrees to pay to the Administrative Agent and the Joint Lead
Arrangers, for their own accounts, the fees payable in the amounts and at the
times agreed in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Upfront Fees and Commitment Fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to

 

26



--------------------------------------------------------------------------------

any fees accruing during such period pursuant to Section 2.10(a)(ii) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of fees under such Section).

Section 2.11. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the sum of the Alternate Base Rate, plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the sum of the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower under any Loan Document is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

Section 2.12. Calculation of Interest and Fees.

(a) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

27



--------------------------------------------------------------------------------

(b) All fees hereunder shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

Section 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 9.03, 9.04 or 9.05, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon;
provided that no amount shall be deemed to have been received on the next
succeeding Business Day if the Borrower provides the Administrative Agent with
written confirmation of a Federal Reserve Bank reference number no later than
4:00 p.m. on the date when due. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except that payments
pursuant to Sections 9.03, 9.04, 9.05 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under this Agreement and the other Loan Documents shall be made in
dollars in New York, New York.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or such other obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase

 

28



--------------------------------------------------------------------------------

(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments that shall be equitable so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Guarantor or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply). The Borrower and the
Guarantor each consent to the foregoing and each agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower and the Guarantor rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower or the Guarantor in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.13(d), or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

29



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

Section 3.01. Organization; Powers. Each Obligor is a company duly organized or
formed and validly existing under the laws of its jurisdiction of organization
or formation. Each Obligor has all corporate or other organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except to the extent that failure to
have any such power or governmental license, authorization, consent or approval
could not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The Transactions are within such
Obligor’s corporate or other organizational powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement
and each other Loan Document to which such Obligor is a party has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate, contravene, or
constitute a default under any provision of (i) any applicable law or
regulation, (ii) the charter, by-laws or other organizational or constitutional
documents of such Obligor, (iii) any order, judgment, decree or injunction of
any Governmental Authority, (iv) any agreement or instrument evidencing or
governing Debt of such Obligor, except for any contravention or default under
any such agreement or instrument evidencing or governing such Debt in an
aggregate principal amount, individually or in the aggregate for all such
agreements or instruments in respect of which there is a contravention or
default, not in excess of $50,000,000 or (v) any other agreement or instrument
binding upon such Obligor or its assets, except, in the case of clauses (i),
(iii) and (v), where such violation could not reasonably be expected to result
in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Change.

 

30



--------------------------------------------------------------------------------

(a) The Guarantor has heretofore furnished to the Administrative Agent its
Consolidated balance sheet and statements of income, shareholders equity and
cash flows, as and for the fiscal year ended September 24, 2010, reported on by
Deloitte & Touche LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the Consolidated financial position
and results of operations and cash flows of the Guarantor as of such date and
for such period in accordance with GAAP.

(b) Since September 24, 2010, there has been no material adverse change in the
consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries, taken as a whole.

Section 3.05. Litigation and Environmental Matters.

(a) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Obligors or threatened against the Guarantor or any of its Subsidiaries
(i) which could, based upon the facts and circumstances in existence at the time
this representation and warranty is made or deemed made, reasonably be expected
to result in a Material Adverse Effect, other than the matters described in,
prior to June 5, 2009, Covidien Ltd.’s filings of Form 10K, 10Q or 8K, and as of
and after June 5, 2009, the Guarantor’s filings of Form 10K, 10Q or 8K, in each
case on or before the date hereof (the “Existing Litigation”), and other than
shareholders’ derivative litigation or shareholders’ class actions based on the
same facts and circumstances as the Existing Litigation, or (ii) that could
reasonably be expected to adversely affect the validity or enforceability of any
of the Loan Documents or the Transactions.

(b) Except with respect to any matters that could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect
and except for the matters described in, prior to June 5, 2009, Covidien Ltd.’s
filings of Form 10K, 10Q or 8K, and as of and after June 5, 2009, the
Guarantor’s filings of Form 10K, 10Q or 8K, in each case on or before the date
hereof, neither the Guarantor nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.

Section 3.06. Investment Company Status. No Obligor is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

Section 3.07. Taxes. Each of the Guarantor and its Significant Subsidiaries has
timely filed or caused to be filed all material Tax returns and

 

31



--------------------------------------------------------------------------------

reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Guarantor or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not, based upon
the facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect.

Section 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect.
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount which could based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to result in a Material Adverse Effect.

Section 3.09. Disclosure. All written information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized.

Section 3.10. Subsidiaries. Each of the Guarantor’s Subsidiaries is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect. Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could

 

32



--------------------------------------------------------------------------------

not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
have a Material Adverse Effect.

Section 3.11. Margin Regulations. No Obligor is engaged principally or as one of
its important activities in the business of buying or carrying margin stock
within the meaning of Regulation U of the Board.

Section 3.12. Group Companies. The Guarantor and the Borrower (or any permitted
successor pursuant to Section 5.08(a)) together comprise a “group” for the
purposes of section 35 of the Irish Companies Act 1990.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received on or before
the date of this Agreement from each Obligor and the Administrative Agent either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received a Note
executed by the Borrower in favor of each Lender that requested a Note at least
two Business Days prior to the Effective Date in accordance with
Section 2.08(e).

(c) The Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the date of this Agreement) of
(i) the general counsel of the Guarantor in substantially the form attached as
Exhibit C-1 of this Agreement, (ii) Allen & Overy, special Luxembourg counsel of
the Borrower in substantially the form attached as Exhibit C-2 of this
Agreement, (iii) Ropes & Gray LLP, special New York counsel of the Obligors in
substantially the form attached as Exhibit C-3 of this Agreement and (iv) Arthur
Cox, special Irish counsel of the Guarantor in substantially the form attached
as Exhibit C-4 of this Agreement.

(d) The Administrative Agent shall have received on or before the date of this
Agreement certified copies of the charter, by-laws and other constitutive
documents of each Obligor and of the resolutions of the Board of Directors of
each Obligor authorizing the Transactions, together with incumbency certificates

 

33



--------------------------------------------------------------------------------

dated the date of this Agreement evidencing the identity, authority and capacity
of each Person authorized to execute and deliver this Agreement, the other Loan
Documents and any other documents to be delivered by such Obligor pursuant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the date
of this Agreement and signed by a Responsible Officer, confirming that (i) the
representations and warranties of each Obligor set forth in Article 3 of this
Agreement are true and correct and (ii) no Default has occurred and is
continuing.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided in Section 10.09(d).

(g) The Administrative Agent shall have received payment of Upfront Fees for the
account of each Lender pursuant to Section 2.10(a)(i).

(h) The Borrower shall have paid all fees required to be paid by it on or prior
to the Effective Date pursuant to the Fee Letters and, unless waived by the
Administrative Agent and the Lead Arrangers, the Borrower shall have paid all
legal fees and expenses of the Administrative Agent and the Lead Arrangers
required to be paid pursuant to the terms of this Agreement and to the extent
invoiced and received by the Borrower at least two days prior to the Effective
Date.

(i) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the commitments under the Existing Credit Agreement have
been, or concurrently with the Effective Date are being terminated and that all
amounts due under the Existing Credit Agreement have been paid in full in cash
or are being paid in full out of the proceeds of the initial Borrowing under
this Agreement.

(j) The Administrative Agent shall have received all documentation and other
information reasonably requested by the Administrative Agent or any Lender prior
to the Effective Date to comply with any applicable “know your customer” and
anti-money laundering rules and regulations.

Section 4.02. Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of an
outstanding Loan that does not increase the principal amount thereof) is subject
to the satisfaction of the following conditions:

(a) The representations and warranties of the Obligors set forth in Article 3 of
this Agreement (other than, in the case of any Borrowing subsequent

 

34



--------------------------------------------------------------------------------

to the Effective Date, Section 3.04, Section 3.05(a)(a) or (b), or Section 3.09)
or any other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, or if
any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) The Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03.

Each Borrowing Request (other than in respect of a conversion or continuation of
an outstanding Loan that does not increase the principal amount therof) shall be
deemed to constitute a representation and warranty by the Obligors on the date
of such Borrowing Request and the date of the Borrowing requested thereunder as
to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE 5

COVENANTS

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower where applicable) covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Guarantor will
furnish to the Administrative Agent (which, except as otherwise provided below
with respect to subsections (a), (b) or (e), the Administrative Agent shall
promptly furnish to each Lender):

(a) within 120 days after the end of each fiscal year of the Guarantor, its
audited Consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of internationally recognized standing in a manner complying
with the applicable rules and regulations promulgated by the SEC;

(b) (i) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Guarantor, its Consolidated balance sheet and related
statements of operations and cash flows for such fiscal quarter and the

 

35



--------------------------------------------------------------------------------

related statements of operations and cash flows for the then elapsed portion of
the fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of the previous fiscal year, all certified
as to GAAP (subject to the absence of footnotes, audit and normal year-end
adjustments) on behalf of the Guarantor by the chief financial officer, the
chief accounting officer or treasurer of the Guarantor and (ii) as and when
filed with the SEC, for any of the first three fiscal quarters of each fiscal
year of the Guarantor, the statement of income of the Guarantor for such fiscal
quarter, certified as to GAAP (subject to the absence of footnotes, audit and
normal year-end adjustments) on behalf of the Guarantor by the chief financial
officer, the chief accounting officer or treasurer of the Guarantor;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate on behalf of the Guarantor signed by the chief
financial officer, the chief accounting officer or treasurer of the Guarantor
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations demonstrating whether the Guarantor was in compliance with
Section 5.09;

(d) within five Business Days after any Responsible Officer obtains knowledge of
any Default, if such Default is then continuing, a certificate on behalf of the
Guarantor signed by a Responsible Officer of the Guarantor setting forth, in
reasonable detail, the nature thereof and the action which the Guarantor is
taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Guarantor or the Borrower shall have
filed with the SEC;

(f) promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Guarantor
specifying the nature of such Reportable Action and what action the Guarantor or
the applicable Subsidiary is taking or proposes to take with respect thereto;
and

(g) from time to time, upon reasonable notice, such other information regarding
the financial position or business of the Guarantor and its Subsidiaries, or
compliance with the terms of this Agreement, as any Lender through the
Administrative Agent may reasonably request.

Information required to be delivered pursuant to subsections (a), (b) or
(e) above may be delivered electronically and if so delivered, shall be deemed
to have been

 

36



--------------------------------------------------------------------------------

delivered on the date (i) on which the Guarantor posts such documents, or
provides a link thereto on the Guarantor’s website on the Internet at
www.covidien.com, or at sec.gov/edaux/searches.htm; or (ii) on which such
documents are posted on the Guarantor’s behalf, or delivered to the
Administrative Agent by the Guarantor in accordance with Section 10.15.
Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 5.01 may be satisfied by furnishing (in the manner contemplated
hereby) the Guarantor’s Form 10-K or 10-Q, as applicable, filed with the SEC.

Section 5.02. Existence; Conduct of Business. The Guarantor will:

(a) not engage in any material business other than the holding of stock and
other investments in its Subsidiaries and activities reasonably related thereto;

(b) cause the Borrower and its other Subsidiaries to not engage in any business
other than businesses of the same general type as conducted by the Subsidiaries
as of the Effective Date, or which are related thereto or extensions thereof,
and other than businesses which are not in the aggregate material to the
Guarantor and its Subsidiaries taken as a whole; and

(c) preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect
(i) their respective legal existence and (ii) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, unless in the case of either the failure of the Guarantor or the
Borrower to comply with subclause (c)(ii) of this Section 5.02 or the failure of
any other Significant Subsidiary to comply with clause (c) of this Section 5.02,
such failure could not, based upon the facts and circumstances existing at the
time, reasonably be expected to have a Material Adverse Effect;

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

Section 5.03. Maintenance of Properties; Insurance. The Guarantor will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by and commercially available to companies engaged in the
same or similar businesses operating in the same or similar locations, except in
the case of each of clause (a) and (b) to the extent that the failure to do so
could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

Section 5.04. Books and Records; Inspection Rights. The Guarantor will keep, and
will cause each Consolidated Subsidiary to keep, proper books of record and
account in which entries true and correct in all material respects shall be made
of its business transactions and activities so that financial statements of the
Guarantor that fairly present its business transactions and activities can be
properly prepared in accordance with GAAP. The Guarantor will, and will cause
each Significant Subsidiary to, permit any representatives designated by the
Administrative Agent or by any Lender through the Administrative Agent, upon
reasonable prior notice, at all reasonable times and as and to the extent
permitted by applicable law and regulation, and at the Administrative Agent’s or
such Lender’s expense, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances,
accounts and condition with its officers, employees (in the presence of its
officers) and independent accountants (in the presence of its officers);
provided that (i) such designated representatives shall be reasonably acceptable
to the Borrower, shall agree to any reasonable confidentiality obligations
proposed by the Borrower, and shall follow the guidelines and procedures
generally imposed upon like visitors to Borrower’s facilities and (ii) unless a
Default shall have occurred and be continuing, such visits and inspections shall
occur not more than once in any fiscal year. Prior to the occurrence of a
Default, the Administrative Agent will use reasonable efforts to minimize any
disruption to the business of the Guarantor and its Subsidiaries.
Notwithstanding anything to the contrary in this Section 5.04, none of the
Guarantor or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discuss, any
document, information or other matter that (x) constitutes non-financial trade
secrets, (y) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or agents) is prohibited by law or
(z) in the Guarantor’s reasonable judgment, would compromise any attorney-client
privilege, privilege afforded to attorney work product or similar privilege,
provided that the Guarantor shall make available redacted versions of requested
documents or, if unable to do so consistent with the preservation of such
privilege, shall endeavor in good faith otherwise to disclose information
responsive to the requests of the Administrative Agent, any Lender or any of
their respective representatives and agents, in a manner that will protect such
privilege.

Section 5.05. Compliance with Laws. The Guarantor will, and will cause each
Significant Subsidiary to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so could not, based upon the facts and circumstances existing at
the time, reasonably be expected to result in a Material Adverse Effect.

Section 5.06. Use Of Proceeds. The proceeds of each Borrowing made under this
Agreement will be used by the Borrower for working capital, capital expenditures
and other lawful corporate purposes of the Borrower, including to

 

38



--------------------------------------------------------------------------------

repay other Debt of the Guarantor and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 5.07. Liens. The Guarantor will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) any Lien existing on any asset on the Effective Date;

(b) any Lien on any asset securing the payment of all or part of the purchase
price of such asset upon the acquisition thereof by the Guarantor or a
Subsidiary or securing Debt (including any obligation as lessee incurred under a
capital lease) incurred or assumed by the Guarantor or a Subsidiary prior to, at
the time of or within one year after such acquisition (or in the case of real
property, the completion of construction (including any improvements on an
existing property) or the commencement of full operation of such asset or
property, whichever is later), which Debt is incurred or assumed for the purpose
of financing all or part of the cost of acquiring such asset or, in the case of
real property, construction or improvements thereon; provided, that in the case
of any such acquisition, construction or improvement, the Lien shall not apply
to any asset theretofore owned by the Guarantor or a Subsidiary, other than
assets so acquired, constructed or improved;

(c) any Lien existing on any asset or Stock of any Person at the time such
Person is merged or consolidated with or into the Guarantor or a Subsidiary
which Lien was not created in contemplation of such event;

(d) any Lien existing on any asset at the time of acquisition thereof by the
Guarantor or a Subsidiary, which Lien was not created in contemplation of such
acquisition;

(e) any Lien arising out of the Refinancing of any Debt secured by any Lien
permitted by any of the subsections (a) through (d) of this Section 5.07,
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses, including accrued interest and
prepayment premiums, incurred in connection with such Refinancing and except as
a result of the capitalization or accretion of interest) and is not secured by
any additional assets, except as provided in the last sentence of this
Section 5.07;

(f) any Lien to secure Intercompany Debt;

(g) sales of accounts receivable or promissory notes to factors or other
third-parties in the ordinary course of business for purposes of collection;

 

39



--------------------------------------------------------------------------------

(h) any Lien in favor of any country or any political subdivision of any country
(or any department, agency or instrumentality thereof) securing obligations
arising in connection with partial, progress, advance or other payments pursuant
to any contract, statute, rule or regulation or securing obligations incurred
for the purpose of financing all or any part of the purchase price (including
the cost of installation thereof or, in the case of real property, the cost of
construction or improvement or installation of personal property thereon) of the
asset subject to such Lien (including, but not limited to, any Lien incurred in
connection with pollution control, industrial revenue or similar financings);

(i) Liens arising in the ordinary course of its business which (i) do not secure
Debt, including statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, processors or other like Liens arising in the ordinary
course of business, and (ii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

(j) any Lien securing only Nonrecourse Debt;

(k) Liens incurred and pledges or deposits in the ordinary course of business in
connection with workers’ compensation, old age pensions, unemployment insurance
or other social security legislation, other than any Lien imposed by ERISA;

(l) Liens created pursuant to a Permitted Securitization Transactions;

(m) Liens for taxes, assessments and governmental charges or levies which are
not yet due or are payable without penalty or of which the amount, applicability
or validity is being contested by the Guarantor or a Subsidiary whose property
is subject thereto in good faith by appropriate proceedings as to which adequate
reserves are being maintained;

(n) Liens securing judgments that have not resulted in the occurrence of an
Event of Default under clause (k) of Article 6 in an aggregate principal amount
at any time outstanding not to exceed an amount equal to 5.0% of Consolidated
Tangible Assets at such time; and

(o) Liens not otherwise permitted by the foregoing clauses (a) through (n) of
this Section 5.07 securing Debt or other obligations (without duplication) in an
aggregate principal amount at any time outstanding not to exceed an amount equal
to 7.5% of Consolidated Tangible Assets at such time.

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e)

 

40



--------------------------------------------------------------------------------

(but only with respect to the Refinancing of Debt secured by a Lien permitted
pursuant to subsections (a), (b), (d)) or (f) of this Section 5.07, may attach
to an asset acquired in the ordinary course of business as a replacement of such
former asset.

Section 5.08. Fundamental Changes.

(a) No Obligor will consolidate, amalgamate or merge with or into any other
Person or sell, lease or otherwise transfer all or substantially all of the
Consolidated assets to any other Person, unless

(i) such Obligor is the surviving corporation, or the Person (if other than such
Obligor) formed by such consolidation or amalgamation or into which such Obligor
is merged or amalgamated, or the Person which acquires by sale or other
transfer, or which leases, all or substantially all of the assets of such
Obligor (any such Person, the “Successor”), shall be organized and existing
under the laws of (A) in the case of a Successor to the Borrower, Luxembourg or
the United States, any state thereof or the District of Columbia, (B) in the
case of a Successor to the Guarantor, Ireland or the United States, any state
thereof or the District of Columbia or, subject to the receipt of an opinion of
Swiss counsel acceptable in form and substance to the Administrative Agent,
Switzerland and shall expressly assume, in a writing executed and delivered to
the Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of
such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;
and

(ii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(iii) such Obligor has delivered to the Administrative Agent a certificate on
behalf of such Obligor signed by one of its Responsible Officers and an opinion
of counsel, each stating that all conditions provided in this Section 5.08
relating to such transaction have been satisfied.

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08(a), a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor shall under
this Agreement and the other Loan Documents with the same effect as if such
Successor had been originally named as the Borrower or the Guarantor herein,

 

41



--------------------------------------------------------------------------------

and the Borrower or the Guarantor, as the case may be, shall be relieved of and
released from its obligations under this Agreement and the other Loan Documents.

(b) The Borrower shall not be incorporated in any jurisdiction other than
Luxembourg or the United States, any state thereof or the District of Columbia
and the Guarantor shall not be incorporated in any other jurisdiction other than
Ireland, the United States or any state thereof or the District of Columbia or,
subject to the receipt of an opinion of Swiss counsel acceptable in form and
substance to the Administrative Agent, Switzerland.

Section 5.09. Financial Covenant.

(a) Leverage. The Guarantor will not permit the ratio, as of the last day of the
most recently concluded period of four consecutive fiscal quarters of the
Guarantor, of (x) Consolidated Total Debt on such date to (y) Consolidated
EBITDA, for such four consecutive fiscal quarter period, to exceed 3.50 to 1.00.

Section 5.10. Limitation on Restrictions on Subsidiary Dividends and Other
Distributions. The Guarantor will not, and will not permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary, other
than the Borrower, to (a) pay dividends or make any other distributions on its
capital stock or any other interest or participation in its profits, owned by
the Guarantor or any Subsidiary, or pay any Debt owed by any Subsidiary to the
Guarantor or any Subsidiary, (b) make loans or advances to the Guarantor or any
Subsidiary or (c) transfer any of its properties or assets to the Guarantor or
any Subsidiary (or, solely in the case of clause (xii) hereof, any other
Consolidated Person in respect of such Nonrecourse Debt), except for such
encumbrances or restrictions existing under or by reason of:

(i) applicable laws and regulations, judgments and orders and other legal
requirements, agreements with non-U.S. governments with respect to assets or
businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,

(ii) this Agreement,

(iii) (A) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Guarantor or a Subsidiary, or
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder,

 

42



--------------------------------------------------------------------------------

(iv) provisions contained in the instruments evidencing or governing Debt or
other obligations or agreements, in each case existing on the date hereof,

(v) provisions contained in instruments evidencing or governing Debt or other
obligations or agreements of any Person, in each case, at the time such Person
(A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary, provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction,

(vi) provisions contained in Refinancings, so long as such provisions are, in
the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced,

(vii) provisions contained in any instrument evidencing or governing Debt or
other obligations of a Subsidiary Guarantor,

(viii) any encumbrances and restrictions with respect to a Subsidiary imposed in
connection with an agreement which has been entered into for the sale or
disposition of such Subsidiary or its assets, provided such sale or disposition
otherwise complies with this Agreement,

(ix) the subordination (pursuant to its terms) in right and priority of payment
of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the Guarantor
or any other Subsidiary, to any other Debt of such Indebted Subsidiary, provided
that (A) such Debt is permitted under this Agreement and (B) the Guarantor’s
board of directors has determined, in good faith, at the time of the creation of
such encumbrance or restriction, that such encumbrance or restriction could not,
based upon the facts and circumstances in existence at the time, reasonably be
expected to have a Material Adverse Effect,

(x) provisions governing Preferred Stock issued by a Subsidiary,

(xi) provisions contained in instruments or agreements evidencing or governing
(A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to finance the
acquisition or construction of fixed or capital assets to the extent, in the
case of sub-clause (B), such instrument or agreement prohibits transfers of the
assets financed with such Debt, and

 

43



--------------------------------------------------------------------------------

(xii) provisions contained in debt instruments, obligations or other agreements
of any Subsidiary which are not otherwise permitted pursuant to clauses
(i) through (xii) of this Section 5.10, provided that the aggregate investment
of the Guarantor in all such Subsidiaries (determined in accordance with GAAP)
shall at no time exceed the greater of (a) $500,000,000 or (b) 5.0% of
Consolidated Tangible Assets at such time.

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.

Section 5.11. Transactions with Affiliates. The Guarantor will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of Stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the Guarantor or
any of its Subsidiaries from:

(i) engaging in any Affiliate Transaction between or among (x) the Guarantor,
(y) the Guarantor and any Subsidiary or Subsidiaries or (z) two or more
Subsidiaries,

(ii) declaring or paying any dividends and distributions on any shares of the
Guarantor’s Stock, including any dividend or distribution payable in shares of
the Guarantor’s Stock or Stock Equivalents,

(iii) making any payments on account of the purchase, redemption, retirement or
acquisition of (x) any shares of the Guarantor’s Stock or (y) any option,
warrant or other right to acquire shares of the Guarantor’s Stock, including any
payment payable in shares of the Guarantor’s Stock or Stock Equivalents,

(iv) declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Guarantor or another Subsidiary,

(v) making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of

 

44



--------------------------------------------------------------------------------

business and on terms and conditions at least as favorable to the Guarantor or
such Subsidiary as the terms and conditions which the Guarantor would reasonably
expect to be obtained in a similar transaction with a Person which is not an
Affiliate at such time,

(vi) making payments of principal, interest and premium on any Debt of the
Guarantor or such Subsidiary held by an Affiliate if the terms of such Debt are
at least as favorable to the Guarantor or such Subsidiary as the terms which the
Guarantor would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate,

(vii) participating in, or effecting any transaction in connection with, any
joint enterprise or other joint arrangement with any Affiliate if the Guarantor
or such Subsidiary participates in the ordinary course of its business and on a
basis no less advantageous than the basis on which such Affiliate participates,

(viii) paying or granting reasonable compensation, indemnities, reimbursements
and benefits to any director, officer, employee or agent of the Guarantor or any
Subsidiary, or

(ix) engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (viii) of this Section 5.11, the terms of which are not
less favorable to the Guarantor or such Subsidiary than those that the Guarantor
or such Subsidiary would reasonably expect to be obtained in a comparable
transaction at such time with a Person which is not an Affiliate.

Section 5.12. Subsidiary Guarantors. (a) The Borrower will cause each Subsidiary
of the Borrower that now or hereafter Guarantees any Material Debt of the
Borrower for or in respect of borrowed money (other than Debt of the Borrower to
any other Subsidiary) to promptly thereafter (and in any event within 30 days of
executing such Guarantee (or such later date as the Administrative Agent may
agree in its reasonable discretion)) (i) cause such Subsidiary to become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty, and (ii) deliver to the Administrative Agent documents of
the types referred to in Section 4.01(d) and favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(b) In the event Covidien Ltd. at any time acquires or holds material assets
apart from its ownership interest in the Borrower (other than temporary

 

45



--------------------------------------------------------------------------------

cash balances arising from the settlement and transfer of payments under the Tax
Sharing Arrangement), the Guarantor will promptly thereafter (and in any event
within 30 days (or such later date as the Administrative Agent may agree in its
reasonable discretion)) (i) cause such Subsidiary to become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a Subsidiary
Guaranty, and (ii) deliver to the Administrative Agent documents of the types
referred to in Section 4.01(d) and favorable opinions of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the Subsidiary Guaranty of such
Subsidiary), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

ARTICLE 6

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or the other Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Obligor or any Subsidiary in or in connection with this Agreement or the other
Loan Documents or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate or financial statement
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect when
made or deemed made;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.06, 5.07, 5.08, 5.10, 5.11 or 5.12 and such
failure shall not be remedied within five Business Days after any Responsible
Officer obtains knowledge thereof or (ii) Section 5.09;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or the other Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the

 

46



--------------------------------------------------------------------------------

Administrative Agent to the Guarantor (which notice will be given at the request
of any Lender);

(f) any Obligor or any Subsidiary shall fail to make any payment in respect of
any Material Debt, when and as the same shall become due and payable, and such
failure shall continue beyond any applicable grace period (but in any event, in
the case of interest, fees or other amounts other than principal, for a period
of at least five Business Days);

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (i) secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt, (ii) any conversion,
repurchase or redemption of any Material Debt scheduled by the terms thereof to
occur on a particular date, any conversion of any Material Debt initiated by a
holder thereof pursuant to the terms thereof or any optional prepayment,
repurchase or redemption of any Material Debt, in each case not subject to any
contingent event or condition related to the creditworthiness, financial
performance or financial condition of any Obligor or any Subsidiary or (iii) any
repurchase or redemption of any Material Debt pursuant to any put option
exercised by the holder of such Material Debt; provided that such put option is
exercisable at times specified in the terms of the Material Debt and not by its
terms solely as a result of any contingent event or condition related to the
creditworthiness, financial performance or financial condition of the Guarantor
or the applicable Subsidiaries;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, reorganization, examinership
or other relief in respect of any Obligor or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect or
(ii) the appointment of a receiver, trustee, custodian, sequestrator, examiner,
conservator or similar official for any Obligor or any Significant Subsidiary or
for a substantial part of its respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Obligor or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding up, reorganization,
examinership or other relief under any bankruptcy, insolvency, receivership or
similar law of any jurisdiction now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
examiner, conservator or similar official for any Obligor or any Significant

 

47



--------------------------------------------------------------------------------

Subsidiary or for a substantial part of its respective assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Obligor or any Significant Subsidiary shall admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 (after deducting amounts covered by insurance,
except to the extent that the insurer providing such insurance has declined such
coverage or indemnification) shall be rendered against any Obligor or any
Subsidiary or any combination thereof and, within 60 days after entry thereof,
such judgment or order is not discharged or execution thereof stayed pending
appeal, or within 60 days after the expiration of any such stay, such judgment
or order is not discharged;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) (x) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 40% or more of the outstanding shares of common stock of the
Guarantor; or (y) on the last day of any period of twelve consecutive calendar
months, a majority of members of the board of directors of the Guarantor shall
no longer be composed of individuals (i) who were members of said board of
directors on the first day of such twelve consecutive calendar month period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board of directors;

(n) any Loan Document shall cease to be valid and enforceable against any
Obligor or Subsidiary Guarantor party thereto (except for the termination of a
Subsidiary Guaranty in accordance with its terms), or any Obligor or Subsidiary
Guarantor shall so assert in writing; or

(o) the Borrower (or any permitted successor pursuant to Section 5.08(a)) shall
cease to be a Wholly-Owned Consolidated Subsidiary of the Guarantor;

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at

 

48



--------------------------------------------------------------------------------

the request of, or may, with the consent of, the Required Lenders, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Guarantor or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the

 

49



--------------------------------------------------------------------------------

Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in Section 10.02),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement, the
other Loan Documents or applicable law, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Guarantor or any of its Subsidiaries or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender

 

50



--------------------------------------------------------------------------------

prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in New
York, New York, or an Affiliate of any such commercial bank with an office in
New York, New York. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. The successor shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless

 

51



--------------------------------------------------------------------------------

otherwise agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty.

Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, Syndication Agent or Co-Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, if applicable, as a Lender hereunder.

ARTICLE 8

GUARANTEE

Section 8.01. The Guarantee. The Guarantor hereby unconditionally and
irrevocably, jointly and severally, guarantees the full and punctual payment
when due (whether at stated maturity, by mandatory prepayment, by acceleration
or otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents. This is a continuing
guarantee and a guarantee of payment and not merely of collection. Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the

 

52



--------------------------------------------------------------------------------

Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

Section 8.02. Guarantee Unconditional. The obligations of the Guarantor
hereunder shall be unconditional and absolute, and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected, at any time by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower under any Loan Document, by operation of law
or otherwise;

(b) any modification or amendment of or supplement to any Loan Document;

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower under any Loan Document;

(d) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Guarantor or the Borrower contained in any
Loan Document;

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Borrower, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against the Borrower for
any reason of any Loan Document, or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower, in the currency
and funds and at the time and place specified herein, of any amount payable by
it under any Loan Document; or

(g) any other act or omission to act or delay of any kind by the Borrower, the
Administrative Agent, any Lender or any other Person, or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge or defense of a guarantor or surety.

Section 8.03. Discharge Only upon Payment in Full; Reimbursement in Certain
Circumstances. The guarantee and other agreements in this Article 8 shall remain
in full force and effect until the Commitments shall have terminated and the
principal of and interest on the Loans, the Notes and all other amounts

 

53



--------------------------------------------------------------------------------

whatsoever payable by the Borrower under any Loan Document shall have been
finally paid in full. If at any time any payment of any such amount payable by
the Borrower under any Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

Section 8.04. Waiver by the Guarantors. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.

Section 8.05. Subrogation. Upon making any payment hereunder with respect to the
Borrower, the Guarantor shall be subrogated to the rights of the payee against
the Borrower with respect to such payment; provided that the Guarantor shall not
enforce any payment by way of subrogation until all amounts of principal of and
interest on the Loans and all other amounts payable by the Borrower under any
Loan Document has been paid in full and the Commitments have been terminated.

Section 8.06. Stay of Acceleration. In the event that acceleration of the time
for payment of any amount payable by the Borrower under any Loan Document is
stayed upon insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor hereunder forthwith on demand by
the Required Lenders.

ARTICLE 9

YIELD PROTECTION, ILLEGALITY AND TAXES

Section 9.01. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period (together with any amounts payable pursuant to
Section 9.03 or 9.05) will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

54



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. In the case of clause
(b) above, during any such period of suspension each Lender shall, from time to
time upon request from the Borrower, certify its cost of funds for each Interest
Period to the Borrower and the Administrative Agent as soon as practicable (but
in any event not later than 10 Business Days after any such request).

Section 9.02. Illegality. Notwithstanding any other provision of any Loan
Document, if any Lender shall notify the Administrative Agent (and provide to
the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its lending office for Eurodollar Borrowings to
perform its obligations hereunder to make Eurodollar Loans or to fund or
maintain Eurodollar Loans hereunder, (i) each Eurodollar Loan of such Lender
will automatically, upon such demand, convert into an ABR Loan that bears
interest at the rate set forth in Section 2.12(a) and (ii) the obligation of
such Lender to make or continue, or to convert ABR Loans into, Eurodollar Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lender that the circumstances causing such suspension no longer exist and
such Lender shall make the ABR Loans in the amount and on the dates that it
would have been requested to make Eurodollar Loans had no such suspension been
in effect.

Section 9.03. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;

(ii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Taxes subject to indemnification pursuant to Section 9.05(c), (B) Taxes
described in clauses (b) or (c) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

55



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition
affecting any Loan Document or Eurodollar Loans made by such Lender;

and the result of any of the foregoing has been to increase the cost to such
Lender or Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or Administrative Agent hereunder
(whether of principal, interest or otherwise) (excluding resulting from reserve
commitments contemplated by Section 9.03(c)), then from time to time within 30
days of written demand therefor (subject to Section 9.06) the Borrower will pay
to such Lender or Administrative Agent such additional amount or amounts as will
compensate such Lender or Administrative Agent for such additional costs
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) At any time that any Lender is required to establish or maintain reserves in
respect of its Eurodollar Loans under FRB Regulation D, such Lender may require
the Borrower to pay, contemporaneously with each payment of interest on a
Eurodollar Loan made by such Lender, additional interest on such Eurodollar Loan
at a rate per annum determined by such Lender to be sufficient to compensate it
for the cost to it of maintaining, or the reduction in its total return in
respect of, such Eurodollar Loan, up to but not exceeding the excess of
(i) (A) the applicable LIBO Rate divided by (B) one minus the Eurodollar Reserve
Percentage, minus the applicable LIBO Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurodollar
Loans of such Lender shall be payable to such Lender at the time and place
indicated at which interest otherwise is payable on such Eurodollar Loan, with
respect to each Interest Period commencing at least three Business Days after
the giving of such notice and (y) shall notify the Borrower at least five
Business Days prior to each date on which interest is payable on the Eurodollar
Loans of the amount then due it under this Section.

 

56



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor.

Section 9.04. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any oral or written notice given
pursuant hereto or (d) the assignment of any Eurodollar Loan prior to the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.04(e) or Section 10.04(e), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss or expense arising from the
redeployment of funds obtained by it to maintain such Eurodollar Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) within 10 days of written demand
therefor (subject to Section 9.06).

Section 9.05. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes except as required by applicable law.
If the Borrower or the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the Borrower shall be increased as necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or applicable Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the Administrative Agent shall make
such deductions and (iii) the Borrower or the Administrative Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender within 30 days after written demand

 

57



--------------------------------------------------------------------------------

therefor (subject to Section 9.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes to a Governmental Authority by the Administrative Agent or
such Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
United States withholding tax with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.

(f) Any Lender that is entitled to an exemption from or reduction of any other
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of documentation described in this Section 9.05(f)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or

 

58



--------------------------------------------------------------------------------

submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(g) If the Administrative Agent or a Lender determines, in its good faith
judgment, that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.05, it shall pay
over the amount of such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 9.05 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

Section 9.06. Matters Applicable to all Requests for Compensation. If any Lender
or the Administrative Agent is claiming compensation under Section 9.03, 9.04 or
9.05, it shall deliver to the Administrative Agent, who shall deliver to the
Borrower contemporaneously with the demand for payment, a certificate

 

59



--------------------------------------------------------------------------------

setting forth in reasonable detail the calculation of any additional amount or
amounts to be paid to it hereunder and the basis used to determine such amounts
and such certificate shall be conclusive in the absence of manifest error. In
determining such amount, such Lender or the Administrative Agent may use any
reasonable averaging and attribution methods. In any such certificate claiming
compensation under Section 9.03(b), such Lender shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

Section 9.07. Mitigation Obligations. If any Lender requests compensation under
Section 9.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.05, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 9.03 or 9.05,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or by other means of communication (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail,
as follows:

(i) if to the Borrower

 

60



--------------------------------------------------------------------------------

Covidien International Finance S.A.

3b, boulevard du Prince Henri

L-1724 Luxembourg

Attn: Michelangelo Stefani

Tel: +352 266 379 31

Fax: +352 266 379 92

email: michelangelo.stefani@covidien.com

with a copy to:

Covidien

Victor von Bruns Strasse 19

CH-8212 Neuhausen am Rheinfall

Switzerland

Attn: Anton Stadtbaumer

(ii) if to the Guarantor

Covidien plc

20 On Hatch, Lower Hatch Street

Dublin 2, Ireland

Attn: Corporate Secretary

Tel: +353 1 438 1700

Fax: +353 1 438

Email: jack.kapples@covidien.com

(iii) if to the Administrative Agent, to its applicable address set forth on
Schedule 10.01;

and

(iv) if to any other Lender, to it at its address (or facsimile number or
electronic mail address telephone number) set forth on Schedule 10.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party to this
Agreement or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower and the Administrative Agent.

(b) Notices and other communications to the Administrative Agent and the Lenders
hereunder may be delivered or furnished by electronic communications. In
addition to provisions of this Agreement expressly specifying that notices and
other commitments may be delivered telephonically or electronically, each of the
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by

 

61



--------------------------------------------------------------------------------

electronic communications; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Borrowing Requests and Interest Election
Requests) purportedly given by or on behalf of the Borrower.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor the Notes, or any Subsidiary Guaranty or any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Obligors, the
Subsidiary Guarantors (to the extent applicable) and the Required Lenders or by
the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby,

 

62



--------------------------------------------------------------------------------

(iv) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release the Guarantor from its obligations under Article 8 or any
Subsidiary Guarantor which is a Significant Subsidiary from its obligations
under its Subsidiary Guaranty, without the written consent of each Lender,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determinatino or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent under any Loan
Document without the prior written consent of the Administrative Agent. Anything
herein to the contrary notwithstanding, during such period as a Lender is a
Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase the Commitment of such Defaulting Lender, reduce
the principal amount of any Loan of such Defaulting Lender or reduce the rate of
interest thereon, or reduce any fees payable owing to such Defaulting Lender
hereunder, postpone the scheduled date of payment of the principal amount of any
Loan of such Defaulting Lender or any interest thereon, or any fees payable to
such Defaulting Lender hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment of
such Defaulting Lender, or alter the terms of this proviso, will require the
consent of such Defaulting Lender.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Joint Lead Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of Davis Polk &
Wardwell LLP and, if necessary, local counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); and (ii) while a Default
has occurred and is continuing, all out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including reasonable fees, charges and
disbursements of counsel in connection with the enforcement or protection of its
rights (A) in

 

63



--------------------------------------------------------------------------------

connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout, or
restructuring negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of any conflict of interest, additional
counsel to the affected Indemnitees limited to one such additional counsel so
long as representation of each such party by a single counsel is consistent with
and permitted by professional responsibility rules and (iii) if necessary, one
local counsel in each relevant jurisdiction and special counsel incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto) relating to (A) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (B) any Loan or the
use of the proceeds therefrom, (C) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Guarantor
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Guarantor or any of its Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) have resulted from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction by final and nonappealable judgment (y) resulted from a
breach of the confidentiality provisions contained in Section 10.14 by such
Indemnitee or (z) resulted from a dispute solely among the Lenders (and not
against the Administrative Agent, any Joint Lead Arranger or any other agent, in
each case, in its capacity as such) that does not arise from any Obligor’s or
Subsidiary Guarantor’s breach of its obligations under any Loan Document or
applicable law. If any claim, litigation, investigation or proceeding is
asserted against any Indemnitee, such Indemnitee shall, to the extent permitted
by applicable law or regulation in the opinion of its counsel, notify the
Borrower as soon as reasonably practicable, but the failure to so promptly
notify the Borrower shall not affect the Borrower’s obligations under this
Section unless such failure materially prejudices the Borrower’s right to
participate in the contest of such claim, litigation, investigation or
proceeding, as hereinafter provided. If requested by the Borrower in writing,
such Indemnitee shall make reasonable good faith efforts to contest the
validity, applicability and

 

64



--------------------------------------------------------------------------------

amount of such claim, litigation, investigation or proceeding and, except to the
extent prohibited by applicable law or regulations or as would otherwise be
unreasonable in the circumstances or contrary to the internal policies of the
Indemnitee as generally applied, shall permit the Borrower to participate in
such contest. Any Indemnitee that proposes to settle or compromise any claim,
litigation, investigation or proceeding for which the Borrower may be liable for
payment of indemnity hereunder shall give the Borrower written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain the
Borrower’s prior written consent (not to be unreasonably withheld).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Related Party thereof under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such, or against any Related
Party acting for the Administrative Agent in connection with such capacity.

(d) To the fullest extent permitted by applicable law, the parties hereto shall
not assert, and hereby waive, any claim on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the Transactions, except to the extent that such damages are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee.

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor.

Section 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as contemplated by Section 5.08,
none of the Guarantor or the Borrower may assign or otherwise transfer any of
its rights

 

65



--------------------------------------------------------------------------------

or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Guarantor
or the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural Person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article 6 has
occurred and is continuing, any other Person (other than a natural person); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or for an assignment by a Lender to an Approved Fund with respect to such
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment, and the amount of the Commitment or
Loans of the assigning Lender remaining after each such assignment (in each case
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent), in each case shall not be
less than $10,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (each such consent not to be unreasonably withheld or
delayed), provided that no such

 

66



--------------------------------------------------------------------------------

consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article 6 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
and

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
9.03, 9.04, 9.05 and 10.03). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender, and the Note theretofore held
by the assignor Lender shall be returned to the Borrower in exchange for a new
Note, payable to the assignee Lender and reflecting its retained interest (if
any) hereunder. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

67



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
subsidiaries) (each a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.03, 9.04 and 9.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant

 

68



--------------------------------------------------------------------------------

also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13(c) as
though it were a Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Sections 9.03 or 9.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) If (w) any Lender requests compensation under Section 9.03, (x) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 9.05, (y) if any
Lender defaults in its obligation to fund Loans hereunder or (z) if any Lender
refuses to consent to any amendment or waiver under this Agreement which
pursuant to the terms of Section 10.02 requires the consent of all Lenders or
all affected Lenders and with respect to which the Required Lenders shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained above in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such assigning Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 9.03
or payments required to be made pursuant to Section 9.05, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

69



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 9.03), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee

 

70



--------------------------------------------------------------------------------

may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or the other Loan Documents is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 9.03, 9.04, 9.05 and 10.03 and Article 7 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the resignation or replacement of the
Administrative Agent, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. As of the Effective Date this
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof or thereof. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or

 

71



--------------------------------------------------------------------------------

electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon the making of the request, or the granting of the consent,
if required under Article 6 to authorize the Administrative Agent to declare the
Loans due and payable, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or the Guarantor
against any and all of the obligations of the Borrower or the Guarantor now or
hereafter existing under this Agreement or the other Loan Documents to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or the Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any

 

72



--------------------------------------------------------------------------------

thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.

(c) Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each Obligor hereby irrevocably designates and appoints CT Corporation
System, having an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in paragraph (b) hereof in any Federal or
New York State court sitting in New York City. Each Obligor represents and
warrants that such agent has agreed in writing to accept such appointment and
that a true copy of such designation and acceptance has been delivered to the
Administrative Agent. If such agent shall cease so to act, each Obligor
covenants and agrees to designate irrevocably and appoint without delay another
such agent satisfactory to the Administrative Agent and to deliver promptly to
the Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

(e) Each Lender and the Administrative Agent irrevocably consents to service of
process in the manner provided for notices in Section 10.01.

(f) Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

Section 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

73



--------------------------------------------------------------------------------

ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.11. Waiver of Immunities. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY
COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

Section 10.12. Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Obligor or for any
other reason, any payment under or in connection with this Agreement or any
other Loan Document, is made or satisfied in a currency (the “Other Currency”)
other than that in which the relevant payment is due (the “Required Currency”)
then, to the extent that the payment (when converted into the Required Currency
at the rate of exchange on the date of payment or, if it is not practicable for
the party entitled thereto (the “Payee”) to purchase the Required Currency with
the Other Currency on the date of payment, at the rate of exchange as soon
thereafter as it is practicable for it to do so) actually received by the Payee
falls short of the amount due under the terms of this Agreement or any other
Loan

 

74



--------------------------------------------------------------------------------

Document, such Obligor shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such shortfall. For the purpose of this Section, “rate of exchange” means the
rate at which the Payee is able on the relevant date to purchase the Required
Currency with the Other Currency and shall take into account any premium and
other costs of exchange.

Section 10.13. Headings. Article and Section headings and the Table of Contents
used herein and in the other Loan Documents are for convenience of reference
only, are not part of this Agreement or any other Loan Document and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement or any other Loan Document.

Section 10.14. Confidentiality. Each of the Administrative Agent and the Lenders
shall maintain the confidentiality of the Information (as defined below) and
shall not use the Information except for purposes relating directly to this
Agreement, the other Loan Documents and the Transactions, except that
Information may be disclosed by the Administrative Agent and the Lenders (a) to
their and their Affiliates’ directors, officers, employees and agents whom they
determine need to know such Information in connection with matters relating
directly to this Agreement, the other Loan Documents and the Transactions,
including accountants, legal counsel, any credit insurance provider relating to
the Borrower and its obligations hereunder and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for breach of this Section by any such Person to whom it
disclosed such Information), (b) to the extent requested by any governmental
authority or regulatory agency (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law) give the
Guarantor not less than five Business Days’ prior notice (or such shorter period
as may, in the good faith discretion of the recipient, be reasonable under the
circumstances or may be required by any court or agency under the
circumstances), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement, any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or

 

75



--------------------------------------------------------------------------------

thereunder, (f) subject to an agreement in writing to be bound by the provisions
of this Section (and of which the Guarantor shall be a third party beneficiary)
or in the case of a repurchase arrangement (“repo transaction”) subject to an
arrangement to be bound by provisions at least as restrictive as this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) any rating agency or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the written consent of the Borrower referencing
this Section 10.14, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, a breach of
another confidentiality agreement to which the Administrative Agent or such
Lender is a party or any other legal or fiduciary obligation of the
Administrative Agent or such Lender or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from or on behalf of any Obligor or Subsidiary Guarantor
relating to any Obligor or any Subsidiary Guarantor or any of their respective
businesses, other than any such information that the Administrative Agent or any
Lender proves is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Obligor or any Subsidiary
Guarantor from a source which is not, to the knowledge of the recipient,
prohibited from disclosing such information by a confidentiality agreement or
other legal or fiduciary obligation to the Obligors or Subsidiary Guarantors.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has taken normal and reasonable precautions and exercised due
care to maintain the confidentiality of such Information. In addition to other
remedies, the Obligors shall be entitled to specific performance and injunctive
and other equitable relief for breach of this Section 10.14.

Section 10.15. Electronic Communications.

(a) Each Obligor hereby agrees that except to the extent provided in clause
(i) of the final sentence of Section 5.01, it will provide to the Administrative
Agent all information, documents or other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement or any other Loan Document prior to the scheduled date therefor,
(iii) provides

 

76



--------------------------------------------------------------------------------

notice of any Default or Event of Default, (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing hereunder or (v) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
(or such other e-mail address designated by the Administrative Agent from time
to time).

(b) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section 5.01 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.

(c) Each Obligor hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Obligors or their securities) (each, a
“Public Lender”). The Obligors hereby agree that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Obligor shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Obligors or their securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”

(d) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for

 

77



--------------------------------------------------------------------------------

such Lender to which the foregoing notice may be sent by electronic transmission
and (ii) that the foregoing notice may be sent to such e-mail address.

(e) Each party hereto agrees that any electronic communication referred to in
this Section 10.15 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by any party during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.

(f) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its affiliates nor any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.

Section 10.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Obligors that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Obligors, which information includes the name
and address of the Obligors and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Obligors in accordance
with the Act.

[Remainder of page intentionally left blank]

 

78



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COVIDIEN INTERNATIONAL FINANCE S.A. By:   /s/ Michelangelo Stefani   Name:
Michelangelo Stefani   Title: Managing Director



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

PRESENT when the COMMON SEAL of COVIDIEN PLC was affixed hereto

By:   /s/ Charles J. Dockendorff   Name:   Charles J. Dockendorff   Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

CITIBANK, N.A. as Administrative Agent and a Lender

By:   /s/ Patricia Guerra Heh   Name:   Patricia Guerra Heh   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

BANK OF AMERICA, N.A.

By:   /s/ Robert LaPorte   Name:   Robert LaPorte   Title:   Vice President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

BARCLAYS BANK PLC

By:   /s/ Vanessa A. Kurbatskiy   Name:   Vanessa A. Kurbatskiy   Title:   Vice
President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Dawn L. LeeLum   Name:   Dawn L. LeeLum  
Title:   Executive Director



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

BNP Paribas By:   /s/ Rick Pace   Name:   Rick Pace   Title:   Managing Director

 

BNP Paribas By:   /s/ Nanette Baudon   Name:   Nanette Baudon   Title:  
Director



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Ming K. Chu   Name:   Ming K. Chu  
Title:   Vice President

 

By:   /s/ John S. McGill   Name:   John S. McGill   Title:   Director



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

Goldman Sachs Bank USA By:   /s/ Mark Walton   Name:   Mark Walton   Title:  
Authorized Signatory



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

MORGAN STANLEY BANK, N.A. By:   /s/ Sherrese Clarke   Name:   Sherrese Clarke  
Title:   Authorized Signatory



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

Australia and New Zealand Banking Group Limited By:   /s/ John W. Wade   Name:  
John W. Wade   Title:    

Deputy General Manager

Head of Operations

and Infrastructure



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH By:   /s/ Matias Cruces  
Name:   Matias Cruces   Title:   Executive Director

 

By:   /s/ Nietzsche Rodricks   Name:   Nietzsche Rodricks   Title:   Executive
Director



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

THE BANK OF NEW YORK MELLON By:   /s/ Clifford A. Mull   Name: Clifford A. Mull
  Title: First Vice President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

Intesa Sanpaolo Spa By:   /s/ Luca Sacchi   Name: Luca Sacchi   Title: VP By:  
/s/ Robert L. Burton   Name: Robert L. Burton   Title: VP



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

MIZUHO CORPORATE BANK (USA) By:   /s/ Bertram H. Tang   Name: Bertram H. Tang  
Title: Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

The Northern Trust Company By:   /s/ Cliff Hoppe   Name: Cliff Hoppe   Title:
Second Vice President



--------------------------------------------------------------------------------

[Signature Page to Five-Year Senior Credit Agreement

(Covidien International Finance S.A.)]

 

THE BANK OF NOVA SCOTIA By:   /s/ Mark Sparrow   Name: Mark Sparrow   Title:
Director



--------------------------------------------------------------------------------

SCHEDULE 1.01

PRICING GRID

The Commitment Fee and the Applicable Margin, shall be, at any time, the rate
per annum set forth in the Pricing Grid below opposite the Rating Level
applicable at such time:

 

Rating Level

   Applicable Margin
(LIBOR)      Applicable Margin
(ABR)      Commitment Fee  

Level I

     75 bps         0 bps         7.5 bps   

Level II

     87.5 bps         0 bps         8 bps   

Level III

     100 bps         0 bps         10 bps   

Level IV

     112.5 bps         12.5 bps         15 bps   

Level V

     137.5 bps         37.5 bps         20 bps   

Level VI

     150 bps         50 bps         25 bps   

For the purposes of this Pricing Grid:

“Level I” means that the Credit Ratings are better than or equal to at least two
(2) of the following three (3): (i) A+ by S&P, (ii) A1 by Moody’s and (iii) A+
by Fitch;

“Level II” means that Level I shall not apply, and the Credit Ratings are better
than or equal to at least two (2) of the following three (3): (i) A by S&P,
(ii) A2 by Moody’s and (iii) A by Fitch;

“Level III” means that neither Level I nor Level II shall apply, and the Credit
Ratings are better than or equal to at least two (2) of the following three (3):
(i) A- by S&P, (ii) A3 by Moody’s and (iii) A- by Fitch;

“Level IV” means that neither Level I, Level II nor Level III shall apply, and
the Credit Ratings are better than or equal to at least two (2) of the following
three (3): (i) BBB+ by S&P, (ii) Baa1 by Moody’s and (iii) BBB+ by Fitch;

“Level V” means that neither Level I, Level II, Level III nor Level IV shall
apply, and the Credit Ratings are better than or equal to at least two (2) of
the following three (3): (i) BBB by S&P, (ii) Baa2 by Moody’s and (iii) BBB by
Fitch; and

“Level VI” means that neither Level I, Level II, Level III, Level IV nor Level V
shall apply.

If, at any time, no Credit Rating is available from S&P, Moody’s and Fitch or
any other nationally recognized statistical rating organization designated by
the



--------------------------------------------------------------------------------

Borrower and approved in writing by the Required Lenders, then the Commitment
Fee and the Applicable Margin for each period commencing during the 30 days
following such Credit Ratings becoming unavailable shall be the Commitment Fee
and the Applicable Margin in effect immediately prior to such Credit Ratings
becoming unavailable. Thereafter, the Credit Ratings to be used until Credit
Ratings from S&P, Moody’s and Fitch become available shall be as agreed between
the Borrower and the Required Lenders, and the Borrower and the Required Lenders
shall use good faith efforts to reach such agreement within such 30-day period;
provided, however, that if no such agreement is reached within such 30-day
period, then the Commitment Fee and the Applicable Margin thereafter, until such
agreement is reached, shall be (a) if any such Credit Rating has become
unavailable as a result of S&P, Moody’s and Fitch ceasing its business as a
rating agency, the Commitment Fee and the Applicable Margin in effect
immediately prior to such cessation or (b) otherwise, the Commitment Fee and the
Applicable Margin set forth opposite Level VI.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND COMMITMENT PERCENTAGES

 

Lender

   Commitment      Commitment Percentage  

Citibank, N.A.

   $ 145,000,000.00         9.666666667 % 

Bank of America, N.A.

   $ 145,000,000.00         9.666666667 % 

Barclays Bank PLC

   $ 145,000,000.00         9.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 145,000,000.00         9.666666667 % 

BNP Paribas

   $ 133,750,000.00         8.916666667 % 

Deutsche Bank AG New York Branch

   $ 133,750,000.00         8.916666667 % 

Goldman Sachs Bank USA

   $ 133,750,000.00         8.916666667 % 

Morgan Stanley Bank, N.A.

   $ 133,750,000.00         8.916666667 % 

Australia and New Zealand Banking Group Limited

   $ 55,000,000.00         3.666666667 % 

Banco Bilbao Vizcaya Argentaria, S.A.

   $ 55,000,000.00         3.666666667 % 

The Bank of New York Mellon

   $ 55,000,000.00         3.666666667 % 

Intesa Sanpaolo S.p.A.

   $ 55,000,000.00         3.666666667 % 

Mizuho Corporate Bank (USA)

   $ 55,000,000.00         3.666666667 % 

The Northern Trust Company

   $ 55,000,000.00         3.666666667 % 

The Bank of Nova Scotia

   $ 55,000,000.00         3.666666667 %    

 

 

    

 

 

 

TOTAL

   $ 1,500,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] NOTE

New York, New York

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its permitted registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Five-Year Senior Credit Agreement, dated as of
August 9, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Covidien plc,
the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantee in Article 8 of the Agreement and, to the extent applicable, each
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

COVIDIEN INTERNATIONAL FINANCE S.A. By:       Name:     Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

   End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                         

 

2.

Assignee:                                          [and is an Affiliate/Approved
Fund of [identify Lender]1]

 

3. Borrower: Covidien International Finance S.A.

 

 

1 

Select as applicable.

 

4



--------------------------------------------------------------------------------

4. Administrative Agent: Citibank, N.A., as the Administrative Agent under the
Credit Agreement

 

5. Credit Agreement: Five-Year Senior Credit Agreement, dated as of August 9,
2011 among Covidien International Finance S.A., as Borrower, Covidien plc, the
Lenders parties thereto, and Citibank, N.A., as Administrative Agent, as
amended, supplemented or otherwise modified from time to time.

 

6. Assigned Interest:

 

Aggregate
Amount of Initial
Commitments/Loans
For all Lenders

   Aggregate
Amount of Increased
Commitments2/Loans
For all Lenders3    Amount of
Initial
Commitment/Loans
Assigned    Amount of
Increased
Commitment4/Loans
Assigned5    Percentage
Assigned of
Commitment/Loans

$

   $    $    $    $

 

  

 

  

 

  

 

  

 

$

   $    $    $    $

 

  

 

  

 

  

 

  

 

$

   $    $    $    $

 

  

 

  

 

  

 

  

 

 

[7.

Trade Date:                         ]6

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

2 

Such amount to inclusive of the aggregate Initial Commitment of all of the
Lenders.

 

3 

If applicable in accordance with the definition of the term “Commitment” in the
Credit Agreement.

 

4 

Such amount to inclusive of the Initial Commitment of the Assignor assigned.

 

5 

If applicable in accordance with the definition of the term “Commitment” in the
Credit Agreement.

 

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

[Consented to and]7 Accepted: CITIBANK, N.A., as Administrative Agent By:      
Title: [Consented to:]8 By:       Title:

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FIVE-YEAR SENIOR CREDIT AGREEMENT DATED AS OF AUGUST 9, 2011 AMONG COVIDIEN
INTERNATIONAL FINANCE S.A., AS BORROWER, COVIDIEN PLC, THE LENDERS PARTIES
THERETO, AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative or any other Lender, and (b) agrees that (i) it will,
independently and without reliance on the Administrative, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance

 

4



--------------------------------------------------------------------------------

with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] OPINION OF GENERAL COUNSEL OF GUARANTOR



--------------------------------------------------------------------------------

COVIDIEN PLC       LOGO [g221779g52g75.jpg]   20 ON HATCH    +353 1 438 1700 [T]
   LOWER HATCH STREET    +353 1 438 1799 [F]    DUBLIN 2       IRELAND      

August [—], 2011

The Lenders listed on Schedule I hereto (the “Lenders”)

and the Administrative Agent party to the

Credit Agreement referred to below

(collectively, the “Lender Parties”)

c/o Citibank, N.A., as Administrative Agent

 

  Re: Covidien International Finance S.A. – Five-Year Senior Credit Agreement
dated as of August [—], 2011

Ladies and Gentlemen:

I am the General Counsel of Covidien plc, an Irish company (the “Guarantor”),
and in that capacity I, or lawyers under my supervision, have acted as counsel
to the Guarantor in connection with the Five-Year Senior Credit Agreement dated
as of August [—], 2011 (the “Credit Agreement”) by and among Covidien
International Finance S.A., as the borrower (the “Borrower”), the Guarantor,
certain lenders as named therein (the “Lenders”), and Citibank, N.A., as
Administrative Agent (the “Agent”).

This opinion is delivered to you pursuant to Section 4.01(c)(i) of the Credit
Agreement. In connection with rendering this opinion, I, or lawyers under my
supervision, have examined the Credit Agreement and such other agreements,
records, certificates and documents, as we have deemed necessary or advisable.
Capitalized terms not otherwise defined herein shall have the same meanings
assigned to them in the Credit Agreement, unless the context otherwise requires.

I am of the opinion that there is no action, suit or proceeding pending against,
or, to the best of my knowledge, threatened against or affecting, the Guarantor
before any court or arbitrator or any governmental body, agency or official,
that could, based upon the facts and circumstances in existence on the date
hereof, reasonably be expected to have a Material Adverse Effect or that affects
the validity of the Loan Documents except as disclosed in (i) as of and from
June 29, 2007 to June 5, 2009, Covidien Ltd.’s filings of Forms 10-K, 10-Q or
8-K, and (ii) as of and after June 5, 2009, Covidien plc’s filings of Forms
10-K, 10-Q or 8-K, in each case on or before the date hereof.



--------------------------------------------------------------------------------

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of New York, the State of New Jersey and of the
United States of America.

This opinion is based on my knowledge of the law and facts as of the date
hereof. I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other
purpose, or circulated, quoted or otherwise referred to for any purpose,
without, in each case, my written permission.

 

Very truly yours, John H. Masterson

Senior Vice President and

General Counsel



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF] OPINION OF SPECIAL LUXEMBOURG COUNSEL



--------------------------------------------------------------------------------

To the Lenders party

to the Credit Agreement

(as defined below)

  

Avocats à la Cour

33 avenue J.F. Kennedy L-1855
Luxembourg

PO Box 5017 L-1050 Luxembourg

and to

 

Citibank, N.A., as Administrative Agent

  

Tel                         +352 4444 55 1

Fax                         +352 4444 55 222

Direct                    +352 4444 55 411

Personal Fax         +352 4444 55 444

marc.feider@allenovery.com

Our ref             0087012-0000001 LU:4467295.4    Luxembourg, [—] August 2011
  

Legal opinion

Dear Sirs,

 

1. We have acted as legal advisers in the Grand Duchy of Luxembourg (Luxembourg)
to Covidien International Finance S.A., a public limited liability company
(société anonyme) organized under the laws of Luxembourg, with registered
address at 3b Boulevard Prince Henri, L-1724 Luxembourg and registered with the
Luxembourg Trade and Companies Register (Registre de commerce et des sociétés,
Luxembourg) (the Register) under the number B 123527 (the Company) in connection
with the Five-Year Senior Credit Agreement, dated [—] August 2011 (the Credit
Agreement), among inter alia (i) the Company, as borrower, (ii) Covidien Plc.,
an Irish company, as guarantor (the Guarantor), (iii) the Lenders party thereto
(the Lenders) and (iv) Citibank, N.A., as administrative agent (the
Administrative Agent).

As noted above, in this matter we have taken instructions solely from the
Company. This legal opinion however has been addressed to the Lenders and the
Administrative Agent in connection with the Company’s entry into the Agreements
(as such term is defined below) and is delivered at the request of the Company
pursuant to Section 4.01(c)(ii) of the Credit Agreement. We note that we have
not advised the Lenders and the Administrative Agent on the legal implications
of the Agreements (other than those specifically opined on herein). We
exceptionally accept addressing this legal opinion to the Lenders and the
Administrative Agent solely in relation to the matters opined on herein, but the
giving of this legal opinion is not to be taken as implying that we owe the
Lenders and the Administrative Agent any duty of care in relation to the
Agreements, the transactions contemplated by the Agreements or their commercial
or financial implications.

Notwithstanding the provision of this legal opinion, we expressly reserve the
right to represent and advise the Company (if the Company so requests) in
relation to any matters affecting the Agreements at any time now or in the
future (whether or not separate legal advisors are retained on any such matters
by the



--------------------------------------------------------------------------------

  Lenders) and the fact that we have provided this legal opinion to the Lenders
and the Administrative Agent shall not cause us any conflict of interests in
relation to the giving of any such advice. We shall have no obligation to advise
the Lenders and/or the Administrative Agent in the future on any of the matters
referred to in this legal opinion.

 

2. We have examined, to the exclusion of any other document, copies of the
documents listed below:

 

2.1 a copy of the restated articles of association (statuts coordonnés) of the
Company (the Articles) as at 23 July 2010;

 

2.2 a copy of the minutes of the extraordinary general meeting of the sole
shareholder of the Company dated 22 July 2011 which resolved to change the dates
of the accounting year of the Company (the Shareholder’s Resolutions);

 

2.3 a negative certificate (certificat négatif) issued by the Register in
respect of the Company dated [9] August 2011 stating that on the day immediately
prior to the date of issuance of the negative certificate, there were no records
at the Register of any court order regarding, amongst others, a (i) bankruptcy
adjudication against the Company, (ii) reprieve from payment (sursis de
paiement), (iii) controlled management (gestion contrôlée) or (iv) composition
with creditors (concordat préventif de faillite) (the Certificate);

 

2.4 an excerpt of the Register pertaining to the Company dated [—] August 2011;

 

2.5 a scanned copy received by email of an extract of the minutes of the
resolutions taken by the board of directors of the Company on 10 June 2011
approving inter alia the execution and performance of the Agreements and the
granting of authority to Mr Michelangelo Stefani to excute, on behalf of the
Company, the Agreements (the Resolutions);

 

2.6 a scanned copy received by email of the executed Credit Agreement;

 

2.7 scanned copies received by email of 4 executed lead arranger fee letters
addressed respectively by (i) J.P. Morgan, (ii) Citigroup Global Markets Inc.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, (iii) Barclays Capital
and (iv) Citigroup Global Markets Inc. to the Company and countersigned by the
Company; and

 

2.8 a copy of the certificate of one of the directors of the Company dated [—]
August 2011 in which the director certified inter alia that (i) the Articles and
Resolutions are true and correct, (ii) Mr Michelangelo Stefani is duly
authorized to execute and deliver the Agreements and (iii) the representations
and warranties of the Company contained in Article III of the Credit Agreement
are true and correct in all material respects on the date of the execution of
the Agreements (the Director’s Certificate).



--------------------------------------------------------------------------------

The documents listed in paragraphs 2.6 and 2.7 above are herein collectively
referred to as the Agreements. The term “Agreements” includes, for the purposes
of paragraphs 3. and 5. below, any document in connection therewith.

Unless otherwise provided herein, terms and expressions shall have the meaning
ascribed to them in the Agreements.

 

3. ASSUMPTIONS

In giving this legal opinion, we have assumed with your consent, and we have not
verified independently:

 

3.1 the genuineness of all signatures, stamps and seals, the completeness and
conformity to the originals of all the documents submitted to us as certified,
photostatic, faxed, scanned or e-mailed copies or specimens and the authenticity
of the originals of such documents and that the individuals purported to have
signed, have in fact signed (and had the general legal capacity to sign) these
documents;

 

3.2 the due authorisation, execution and delivery of the Agreements by all the
parties thereto (other than the Company) as well as the capacity, power,
authority and legal right of all the parties thereto (other than the Company) to
enter into, execute, deliver and perform their respective obligations
thereunder, and the compliance with all applicable laws and regulations (other
than Luxembourg law) and the compliance with all internal authorisation
procedures by each party (other than the Company) for the execution by it of the
Agreements to which it is expressed to be a party;

 

3.3 that all authorisations, approvals and consents of any country (other than
Luxembourg) which may be required in connection with the execution, delivery and
performance of the Agreements have been or will be obtained;

 

3.4 the due compliance with all matters (including without limitation, the
obtaining of necessary consents and approvals and the making of necessary
filings and registrations) required in connection with the Agreements to render
them enforceable in all relevant jurisdictions (other than Luxembourg);

 

3.5 that all conditions precedent to the effectiveness of the Agreements have
been satisfied and that therefore the Agreements are in full force and effect as
against the parties thereto;

 

3.6 that the place of the central administration (siège de l’administration
centrale), the principal place of business (principal établissement) and the
centre of main interests (as defined in Council Regulation (EC) No 1346/2000 of
29 May 2000 on insolvency proceedings, as amended (the EU Insolvency
Regulation)) of the Company are located at the place of its registered office
(siège statutaire) in Luxembourg and that the Company has no establishment (as
such term is defined in the EU Insolvency Regulation) outside Luxembourg;



--------------------------------------------------------------------------------

3.7 that the Company complies with the provisions of the Luxembourg act dated
31 May 1999 concerning the domiciliation of companies, as amended;

 

3.8 that the Agreements are governed by New York law and that the Agreements are
legally valid, binding and enforceable under laws of New York;

 

3.9 that the choice of such governing law and of the jurisdiction clause are
valid as the choice of the governing law and the submission to the jurisdiction
of the chosen courts for the Agreements (under such governing law);

 

3.10 that the obligations assumed by all the parties under the Agreements
constitute legally valid, binding and enforceable obligations in accordance with
their terms under New York law being the governing law of such obligations;

 

3.11 that the Agreements are entered into and performed by the parties thereto
in good faith and without any intention of fraud or intention to wrongfully
deprive of any legal benefit any persons (including for the avoidance of doubt
third parties) or intention to circumvent any applicable mandatory laws or
regulations of any jurisdiction (including without limitation any tax laws);

 

3.12 that all the parties to the Agreements (other than the Company) are
companies duly organised, incorporated and existing in accordance with the laws
of the jurisdiction of their respective incorporation and/or their registered
office and/or the place of effective management, having a corporate existence;
that in respect of all the parties to the Agreements (other than the Company),
no steps have been taken pursuant to any insolvency, bankruptcy, liquidation or
equivalent or analogous proceedings to appoint an administrator, bankruptcy
receiver, insolvency officer or liquidator over the respective parties or their
assets and that no voluntary or judicial winding-up or liquidation of such
parties has been resolved or become effective at the date hereof. In respect of
the Company, we refer to the Certificate;

 

3.13 that the entry into and performance of the Agreements are for the corporate
benefit (intérêt social) of the Company;

 

3.14 that all payments and transfers made by, on behalf of, in favour of, or for
the account of, the Company under the Agreements are made on an arm’s length
basis and are in accordance with market practice;

 

3.15 that the Company is not, is not deemed to be, and, as a result of entering
into the Agreements, will not be, over-indebted in light of the current practice
of the Luxembourg tax administration;

 

3.16 that none of the parties to the Agreements will have any relation with the
Company other than that of an independent third party acting in the normal
course of its business and/or will maintain any particular economic relation
with the Company, other than that contemplated by the Agreements.



--------------------------------------------------------------------------------

3.17 that the Resolutions have not been amended, rescinded, revoked or declared
void and that the meeting of the board of directors of the Company (as referred
to in paragraph 2.5 above) was duly convened and validly held;

 

3.18 that the Articles have not been amended by any deeds or documents other
than the Shareholder’s Resolutions; and

 

3.19 that, under New York law being the governing law of the obligations under
the Agreements, the obligations of the Company under the Agreements will rank
pari passu with all other unsecured and unsubordinated obligations of the
Company.

 

4. OPINION

Based upon, and subject to, the assumptions made above and the qualifications
set out below and subject to any matters not disclosed to us, we are of the
opinion that, under the laws of Luxembourg in effect, and as construed and
applied by the Luxembourg courts, on the date hereof:

 

4.1 Status

The Company is a public limited liability company (société anonyme) formed for
an unlimited duration and legally existing under the laws of Luxembourg.

 

4.2 Power, authority and authorisation

The Company has the corporate power and authority to enter into and perform the
Agreements and has taken all necessary corporate actions to authorise the
execution and delivery of the Agreements.

 

4.3 Execution

The Agreements have been duly executed and delivered on behalf of the Company.

 

4.4 Non-conflict

The execution, delivery and performance of the Agreements by the Company, and
the compliance by the Company with the terms of the Agreements do not violate
any applicable law of Luxembourg relating to public limited liability companies
generally or the Articles.

 

4.5 No consents

No authorisations, approvals or consents of governmental, judicial and public
bodies and authorities of or in Luxembourg are required in connection with the
entry into or performance by the Company of the Agreements.

It is not necessary in order to ensure the enforceability or admissibility in
evidence of the Agreements, that they be notarised or subject to any other



--------------------------------------------------------------------------------

formality or be filed, recorded, registered or enrolled with any court or
official authority in Luxembourg.

 

4.6 Application of governing law

The choice of New York law as the governing law of the Agreements would be
upheld as a valid choice of law by the courts of Luxembourg and applied by those
courts in proceedings in relation to the Agreements as the governing law
thereof.

 

4.7 Submission to jurisdiction

The submission to the jurisdiction of the courts of the State of New York by the
Company contained in the Agreements constitutes an effective submission by the
Company to the jurisdiction of such courts.

 

4.8 Enforcements of judgments

 

  (a) A final and conclusive judgment in respect of the Agreements obtained
against the Company in a New York court would be recognised and enforced by the
Luxembourg courts subject to the applicable enforcement procedure (as set out in
the relevant provisions of the Luxembourg New Civil Procedure Code).

Pursuant to Luxembourg case law, the enforcement of such judgment is subject to
the following requirements:

 

  •  

the foreign judgment must be enforceable in the country of origin,

 

  •  

the court of origin must have had jurisdiction both according to its own laws
and to the Luxembourg conflict of jurisdictions rules,

 

  •  

the foreign proceedings must have been regular in light of the laws of the
country of origin,

 

  •  

the rights of defence must not have been violated,

 

  •  

the foreign court must have applied the law which is designated by the
Luxembourg conflict of laws rules, or, at least, the judgment must not
contravene the principles underlying these rules,

 

  •  

the considerations of the foreign judgment as well as the judgment as such must
not contravene Luxembourg international public policy,



--------------------------------------------------------------------------------

  •  

the foreign judgment must not have been rendered as a result of or in connection
with an evasion of Luxembourg law (“fraude à la loi”).

 

  (b) Any judgment awarded in the courts of Luxembourg may be expressed in a
currency other than the euro. However, any obligation to pay a sum of money
would be enforceable in Luxembourg in terms of the euro only.

 

4.9 No immunity

The Company is not entitled to claim immunity from jurisdiction or immunity from
enforcement with respect to any action or proceeding brought in connection with
its obligations under the Agreements in the courts of Luxembourg.

 

4.10 No adverse consequences

Any non Luxembourg addressees hereof will not be deemed to be resident,
domiciled or carrying on any commercial activity in Luxembourg as a result only
of the execution, performance or enforcement of the Agreements by them.

 

4.11 Qualification to do business

It is not necessary that any non Luxembourg addressees hereof be authorised or
qualified to carry on business in Luxembourg (i) by reason only of the execution
or performance by them or any of them of the Agreements and (ii) in order to
enable them to enforce their rights under the Agreements in Luxembourg.

 

4.12 Certificate

According to the Certificate, on the day immediately prior to the date of
issuance of the Certificate, no court order was recorded with the Register
pursuant to which the Company had been adjudicated bankrupt (faillite) or become
subject to, or benefited from, a reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée) or composition with creditors
(concordat préventif de faillite).

 

4.13 Pari passu ranking

The obligations of the Company under the Agreements will rank at least pari
passu with all the other present and future unsecured and unsubordinated
obligations of the Company.

 

4.14 Registration duties

There are no stamp, registration or similar taxes, duties or charges under the
laws of Luxembourg payable in connection with the execution, performance, and
enforcement by the relevant parties of the Agreements.

 

4.15 Withholding tax



--------------------------------------------------------------------------------

Any amount payable under, or with respect to, the Agreements may be made free
and clear of, and without withholding or deduction for or on account of,
withholding tax in Luxembourg.

 

4.16 Service of process

Subject to qualification 5.32 hereafter, service of process against the Company
effected in the manner set forth in section 10.09 of the Credit Agreement will
be effective as valid service of process on the Company.

 

5. QUALIFICATIONS

The above opinions are subject to the following qualifications:

 

5.1 The legal validity and enforceability of the Agreements are subject to, and
may be affected or limited by, the provisions of any applicable bankruptcy
(faillite), insolvency, liquidation, reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), composition with creditors (concordat
préventif de faillite), reorganisation proceedings or similar Luxembourg or
foreign law proceedings or regimes affecting the rights of creditors generally.

 

5.2 The provisions of a jurisdiction clause whereby the taking of proceedings in
one or more jurisdictions shall not preclude the taking of proceedings in any
other jurisdiction whether concurrently or not, might not be entirely
enforceable in a Luxembourg court. If proceedings were previously commenced
between the same parties and on the same grounds as the proceedings in
Luxembourg, a plea of pendency might be opposed in the Luxembourg court and
proceedings either stayed pending the termination of the proceedings abroad or
dismissed, as the case may be.

 

5.3 Any certificate or determination which would by contract be deemed to be
conclusive may not be upheld by the Luxembourg courts.

 

5.4 Certain obligations may not be the subject of specific performance pursuant
to court orders, but may result in damages only. Accordingly, Luxembourg courts
may issue an award of damages where specific performance is deemed impracticable
or an award of damages is determined adequate.

 

5.5 Notwithstanding a foreign jurisdiction clause or an arbitration clause, the
Luxembourg courts would, in principle, have jurisdiction to order provisional
measures in connection with assets or persons located in Luxembourg and such
measures would most likely be governed by Luxembourg law.

 

5.6

Penalty clauses (clauses pénales), and similar clauses on damages or liquidated
damages, as governed by article 1152 and articles 1226 et seq. of the Luxembourg
Civil Code are allowed to the extent that they provide for a reasonable level of
damages. The judge has however the right to reduce (or increase) the amount
thereof if it is unreasonably high (or low). The provisions of article 1152 and
articles 1226 et seq. of the Luxembourg Civil Code are generally considered to
be a point of public policy under Luxembourg law. It is possible



--------------------------------------------------------------------------------

  that a Luxembourg court would hold them to be a point of international public
policy that would set aside the relevant foreign governing law.

 

5.7 International public policy means the fundamental concepts of Luxembourg law
that the Luxembourg courts may deem to be of such significance so as to exclude
the application of an (otherwise applicable) foreign law (deemed to be contrary
in its results to such concepts). International public policy is a matter which
is constantly evolving on the basis of the position of Luxembourg courts with
respect to cases they hear. Accordingly, there are uncertainties as to what is
considered as international public policy under Luxembourg law.

 

5.8 Interest may not accrue on interest that is due on principal, unless such
interest has been due for at least one year (article 1154 of the Luxembourg
Civil Code). The right to compound interest is limited to cases where (i) the
interest has been due for at least one year and (ii) the parties have
specifically provided in an agreement (to be made after that interest has become
due for at least one year) that such interest may be compounded (or absent such
agreement, the creditor may file an appropriate request with the relevant
court). The provisions of article 1154 of the Luxembourg Civil Code are
generally considered to be a point of public policy under Luxembourg law. It is
possible, although it is highly unlikely, that a Luxembourg court would hold
these provisions to be a point of international public policy that would set
aside the relevant foreign governing law.

 

5.9 With respect to the opinions expressed in paragraphs 4.5, 4.8 and 4.14
above, the registration of the Agreements with the Administration de
l’Enregistrement et des Domaines in Luxembourg may be required in the case of
legal proceedings being brought before the Luxembourg courts or, in the case
that the Agreements must be produced before an official Luxembourg authority or,
in the case that the Agreements are referred to in a public deed, in which case
either a nominal registration duty or an ad valorem duty (of, for instance, 0.24
(zero point twenty four) per cent. of the amount of the payment obligation
mentioned in the document so registered) will be payable depending on the nature
of the document to be registered. If registration is so required, the Luxembourg
courts or the official Luxembourg authority may require that the Agreements
and/or any judgment obtained in a foreign court must be translated into French
or German.

 

5.10 We do not express or imply any opinion in respect of a withholding tax that
may become due or payable pursuant to (i) the Luxembourg acts dated 21 June 2005
implementing the Council Directive 2003/48/EC of 3 June 2003 on taxation of
savings income in the form of interest payments and ratifying the treaties
entered into by Luxembourg and certain dependent and associated territories of
EU Member States, as amended, or (ii) the Luxembourg act dated 23 December 2005,
as amended, introducing a withholding tax of 10 per cent. on payments of
interest or similar income made or ascribed by a paying agent established in
Luxembourg to or for the benefit of an individual beneficial owner who is
resident of Luxembourg.

 

5.11

Claims may become barred under statutory limitation period rules and may be
subject to defences of set-off or counter-claims. We express no opinion as to



--------------------------------------------------------------------------------

  whether rights of set-off, including rights on close-out netting, are
effective in a Luxembourg insolvency situation.

 

5.12 No opinion is expressed as to the validity and enforceability of provisions
whereby interest on overdue amounts or other payment obligations shall continue
to accrue or subsist after judgement.

 

5.13 Where any obligations are to be performed or observed or are based upon a
matter arising in a jurisdiction outside Luxembourg, they may not be enforceable
under Luxembourg law if and to the extent that such performance or observance
would be unlawful, unenforceable, or contrary to public policy under the laws of
such jurisdiction.

 

5.14 With respect to the opinions expressed in paragraph 4.6 above, the
Luxembourg courts might not apply a chosen foreign law if that choice was not
made in good faith (i.e. without the wrongful intention to circumvent the law or
legal provisions that would have been applicable, in the absence of such choice
of a foreign law) and/or:

 

  (a) if it were not pleaded and proved; or

 

  (b) if such foreign law would be contrary to the mandatory provisions (lois
impératives) or overriding mandatory provisions (lois de police) of Luxembourg
law or manifestly incompatible with Luxembourg public policy; or

 

  (c) if all other elements relevant to the situation are located in a country
other than the jurisdiction of the chosen governing law, in which case the
Luxembourg courts may apply the applicable mandatory provisions of such country;
or

 

  (d) where the chosen governing law is not the law of an EU Member State, if
all other elements relevant to the situation are located in one or several EU
Member States, in which case the Luxembourg courts may apply applicable
mandatory EU law provisions (as implemented in Luxembourg); or

 

  (e) where contractual obligations are to be or have been performed in another
country where such performance is prohibited by overriding mandatory provisions;
or

 

  (f) if a party is subject to insolvency proceedings, in which case the
Luxembourg courts would apply the law of the jurisdiction where such insolvency
proceedings have been duly opened (lex concursus) to the effects of such
insolvency proceedings without prejudice to the exceptions provided for in the
EU Insolvency Regulation.

 

5.15

Clauses that grant to the debtor of an obligation the power to determine, in its
absolute discretion, if, and if so, under which conditions its obligation will
be performed may be declared void by a Luxembourg court (if competent) on the



--------------------------------------------------------------------------------

  basis of articles 1170 and 1174 of the Luxembourg Civil Code (condition
purement potestative, one-sided clause). It is possible that a Luxembourg court
would hold articles 1170 and 1174 of the Luxembourg Civil Code to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

5.16 Any indemnity provision entitling one party to recover its legal and other
enforcement costs and expenses from another party may be limited in terms of
items or amounts as a Luxembourg court (if competent) deems appropriate.

 

5.17 We express no opinion in respect of the effectiveness of clauses which
provide that amendments to an agreement can only be made, and waivers can only
be granted, in writing.

 

5.18 We express no opinion on the validity or enforceability of waivers granted
for future rights. Under the laws of Luxembourg, a power of attorney or mandate
(mandat), whether or not irrevocable, will terminate by force of law, and
without notice, upon the occurrence of insolvency events affecting a party in
Luxembourg. The designation of a service of process agent may constitute (or may
be deemed to constitute) a power of attorney or mandate (mandat).

 

5.19 We express no opinion on the effectiveness or ineffectiveness of a
purported revocation, or the consequences of such revocation by the Company of a
power of attorney or agency expressed to be irrevocable.

 

5.20 We express no opinion on the validity or enforceability under Luxembourg
law of a power of attorney granted in the exclusive interest of the attorney or
a third party.

 

5.21 A Luxembourg court might not give effect to a clause purporting to
determine the date on which notice is deemed to have been made.

 

5.22 The discretion of a party under the Agreements would have to be exercised
in good faith.

 

5.23 We express no tax opinion whatsoever in respect of the Company or the tax
consequences of the transactions contemplated by the Agreements except for the
tax opinions expressed under paragraphs 4.14 and 4.15.

 

5.24 We express no opinion as to whether the performance of the Agreements would
cause any borrowing limits, debt/equity or other ratios possibly agreed with the
tax authorities to be exceeded nor as to the consequences thereof.

 

5.25 We express no opinion whatsoever on matters of fact or on matters other
than those expressly set forth in this legal opinion, and no opinion is, or may
be, implied or inferred herefrom.

 

5.26

We have not made any enquiry regarding, and no opinion is expressed or implied
in relation to, the accuracy of any representation or warranty given by, or
concerning, any of the parties to the Agreements or whether such parties or any



--------------------------------------------------------------------------------

  of them have complied with or will comply with any covenant or undertaking
given by them or the terms and conditions of any obligations binding upon them,
save as expressly provided herein.

 

5.27 The rights and obligations of the parties under the Agreements may be
limited by the effects of criminal measures, including without limitation
criminal freezing orders.

 

5.28 Payments made, as well as other transactions (listed in the pertinent
section of the Luxembourg Commercial Code) concluded or performed, during the
suspect period (période suspecte) which is fixed by the Luxembourg court and
dates back not more than six months as from the date on which the Luxembourg
court formally adjudicates a person bankrupt, and, as for specific payments and
transactions, during an additional period of ten days before the commencement of
such period, are subject to cancellation by the Luxembourg court upon
proceedings instituted by the Luxembourg insolvency receiver.

In particular,

 

  (a) article 445 of the Luxembourg Commercial Code sets out that specific
transactions entered into during the suspect period and an additional period of
ten days preceding the suspect period fixed by the court (e.g., the granting of
a security interest for antecedent debts; the payment of debts which have not
fallen due, whether payment is made in cash or by way of assignment, sale,
set-off or by any other means; the payment of debts which have fallen due by any
other means than in cash or by bill of exchange; transactions without
consideration or for materially inadequate consideration) must be set aside or
declared void, as the case may be, if so requested by the insolvency receiver;

 

  (b) article 446 of the Luxembourg Commercial Code states that payments made
for matured debts as well as other transactions concluded for consideration
during the suspect period are subject to cancellation by the court upon
proceedings instituted by the insolvency receiver if they were concluded with
the knowledge of the bankrupt’s cessation of payments; and

 

  (c) regardless of the suspect period, article 448 of the Luxembourg Commercial
Code and article 1167 of the Luxembourg Civil Code (actio pauliana) give the
creditor the right to challenge any fraudulent payments and transactions made
prior to the bankruptcy, without limitation of time.

 

5.29 A search at the Register is not capable of conclusively revealing whether a
winding-up resolution or petition, or an order adjudicating or declaring a, or a
petition or filing for, bankruptcy or reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), composition with creditors
(concordat préventif de faillite) or judicial liquidation (liquidation
judiciaire) or similar action has been adopted or made.



--------------------------------------------------------------------------------

5.30 The corporate documents of, and relevant court orders affecting, a
Luxembourg company (including, but not limited to, the notice of a winding-up
order or resolution, notice of the appointment of a receiver or similar officer)
may not be held at the Register immediately and there is generally a delay in
the relevant document appearing on the files regarding the company concerned.
Furthermore, it cannot be ruled out that the required filing of documents has
not occurred or that documents filed with the Register may have been mislaid or
lost. In accordance with Luxembourg company law, changes or amendments to
corporate documents to be filed at the Register will be effective (opposable)
vis-à-vis third parties only as of the day of their publication in the Official
Gazette unless the company proves that the relevant third parties had prior
knowledge thereof.

 

5.31 If the designation of a process agent constituted (or were deemed to
constitute) a power of attorney or mandate (mandate), whether or not
irrevocable, it will terminate by force of law, and without notice, upon the
occurrence of bankruptcy of the Company.

 

6. This legal opinion is as of this date and we undertake no obligation to
update it or advise of changes hereafter occurring. We express no opinion on any
economic, financial or statistical information (including formulas determining
payments to be made) contained in the Agreements (or any document in connection
therewith).

 

7. This legal opinion is given on the express basis, accepted by each person who
is entitled to rely on it, that this legal opinion and all rights, obligations
or liability in relation to it are governed by, and shall be construed in
accordance with, Luxembourg law.

Luxembourg legal concepts are expressed in English terms and not in their
original French or German terms. The concepts concerned may not be identical to
the concepts described by the same English terms as they exist under the laws of
other jurisdictions. It should be noted that there are always irreconcilable
differences between languages making it impossible to guarantee a totally
accurate translation or interpretation. In particular, there are always some
legal concepts which exist in one jurisdiction and not in another, and in those
cases it is bound to be difficult to provide a completely satisfactory
translation or interpretation because the vocabulary is missing from the
language. We accept no responsibility for omissions or inaccuracies to the
extent that they are attributable to such factors.

This legal opinion is given to you exclusively in connection with the Agreements
and may not be relied upon by you for any other purpose. You may not give copies
of this legal opinion to others (other than your successors (in the context of
mergers) and permitted assignees), or enable or allow any person or persons
(other than your successors (in the context of mergers) and permitted assignees)
to quote, rely upon or otherwise use part or all of this legal opinion without
our prior written permission, except that you may provide copies of this opinion
to your auditors, bank regulatory authorities, and as required by law or court
order.

Yours faithfully,



--------------------------------------------------------------------------------

Allen & Overy Luxembourg    Avocat à la Cour Partner



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF] OPINION OF SPECIAL NEW YORK COUNSEL



--------------------------------------------------------------------------------

August [—], 2011

To the Agent and each Lender party to

the Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as counsel to the Loan Parties (as defined below) in connection
with the Credit Agreement dated as of August [—], 2011 (the “Credit Agreement”),
among Covidien International Finance S.A., a Luxembourg company (the “Company”),
Covidien plc, an Irish company (“Holdings”), the Lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent (in such capacity, the
“Agent”), and the other agents named therein, in connection with the closing
held this day under the Credit Agreement. Capitalized terms not defined in this
opinion letter have the meanings ascribed to them in the Credit Agreement.

This opinion letter is furnished to you pursuant to Section 4.01(c)(iii) of the
Credit Agreement. The Company and Holdings are referred to herein collectively
as the “Loan Parties”.

In connection with this opinion letter, we have examined the following documents
(unless otherwise noted, each dated as of the date hereof):

 

  (a) the Credit Agreement; and

 

  (b) the Notes being delivered on the date hereof.

The agreements referred to in clauses (a) and (b) above are referred to herein
collectively as the “Credit Documents”.

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein. In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Loan Parties, public officials and other
appropriate Persons.

In rendering the opinions set forth below, we have assumed that each of the Loan
Parties (a) is validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has the power to execute and deliver each of
the Credit Documents to which it is a party and to perform its obligations
thereunder and (c) has duly authorized, executed and delivered each of the
Credit Documents to which it is a party.

The opinions expressed herein are limited to matters governed by the laws of the
State of New York and the federal laws of the United States of America
(collectively, the “Covered Laws”).



--------------------------------------------------------------------------------

Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:

1. Each of the Credit Documents constitutes the valid and binding obligation of
each of the Loan Parties party thereto and is enforceable against each such Loan
Party in accordance with its terms.

2. The execution and delivery by each Loan Party of the Credit Documents to
which such Person is party and the performance by such Person of its obligations
thereunder (a) will not violate any Covered Laws and (b) will not result in a
breach or violation of, or constitute a default under, any of the agreements
listed on Schedule 1 hereto.

3. Under the Covered Laws, no consent, approval, license or exemption by, or
order or authorization of, or filing, recording or registration with, any
governmental authority is required to be obtained or made by any of the Loan
Parties in connection with the execution and delivery of the Credit Documents to
which such Person is party or the performance by such Person of its obligations
thereunder.

4. None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

Our opinion that each of the Credit Documents constitutes the valid and binding
obligation of each of the Loan Parties party thereto, enforceable against each
such Loan Party in accordance with its terms, is subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other laws of
general application affecting the rights and remedies of creditors, (ii) general
principles of equity and (iii) the possible judicial application of foreign laws
or foreign governmental or judicial action affecting creditors’ rights.

We express no opinion with respect to the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law.

Our opinions are also subject to the qualification that the enforceability of
provisions in the Credit Documents providing for indemnification or contribution
may be limited by public policy considerations. In addition, we express no
opinion as to (i) the extent to which broadly worded waivers, waivers of rights
to damages, offset or defenses, waivers of statutory, regulatory or
constitutional rights, conclusive presumptions or determinations, powers of
attorney or prohibitions on oral modifications may be enforced, (ii) the
enforceability of any provision which provides for a right of setoff without
notice or by an affiliate of a lender or a purchaser of a participation in the
loans or other extensions of credit under the Credit Documents, or (iii) the
enforceability of any provision for choice of law, submission to jurisdiction or
judgment currency. In connection with the provisions of the Credit Documents
whereby the parties submit to the jurisdiction of the United States District
Court for the Southern District of New York, we note the limitations of 28
U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Documents requiring that any action
with respect to the Credit Documents be brought only in the New York State
courts located in the New York County or in the United States District Court for
the Southern District of New York,



--------------------------------------------------------------------------------

we note that under NYCPLR § 510 a New York State court has discretion to
transfer the place of trial, and under 28 U.S.C. § 1404(a) a United States
District Court has discretion to transfer an action to another district or
division where it might have been brought.

In addition, certain provisions contained in the Credit Documents may be
unenforceable in whole or in part but the inclusion of such provisions in the
Credit Documents does not affect the validity of any of the other provisions
thereof, and the remaining provisions of the Credit Documents are sufficient for
the practical realization of the benefits intended to be provided thereby.

This opinion letter is being furnished only to the addressees and is solely for
their benefit and the benefit of their assignees who become Lenders under the
Credit Agreement. This opinion may not be relied upon for any other purpose or
by any other Person without our prior written consent.

 

Very truly yours, Ropes & Gray LLP



--------------------------------------------------------------------------------

Schedule 1

Agreements

 

1. Indenture, by and among Covidien International Finance S.A., as Issuer,
Covidien Ltd., as Guarantor, and Deutsche Bank Trust Company Americas, as
Trustee, dated as of October 22, 2007, as supplemented by the First, Second,
Third, Fourth, Fifth and Sixth Supplemental Indentures thereto.

 

2. Amended and Restated Commercial Paper Dealer Agreement 4(2) Program, by and
among Covidien International Finance S.A., as Issuer, Covidien Ltd., as
Guarantor, Covidien plc, as Guarantor, and Barclays Capital Inc. and Citigroup
Global Markets Inc., as Dealers, dated as of June 5, 2009.



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF] OPINION OF SPECIAL IRISH COUNSEL



--------------------------------------------------------------------------------

[—] August 2011

PRIVATE AND CONFIDENTIAL

 

To: The Lenders party to the Transaction Document

(as defined in the Schedule) and Citibank, N.A.

as Administrative Agent

 

Re: Covidien plc (the “Company”) incorporated in Ireland under registered number
466385.

Dear Sirs,

 

1. Basis of opinion

 

  1.1 We act as solicitors in Ireland for the Company. We have been requested to
furnish this opinion in connection with the entry into of the Transaction
Document (as defined in the Schedule) by the Company (the “Transaction”). This
opinion is solely for the benefit of the addressees of this opinion and may not
be relied upon, used, transmitted, referred to, quoted from, circulated, copied,
filed with any governmental agency or authority, disseminated or disclosed by or
to any other person or entity for any purposes without our prior written consent
provided that, it may be disclosed to regulatory authorities to whom disclosure
may be required by applicable laws or regulations and your legal adviser(s) and
your successors and permitted assignees.

 

  1.2 This opinion is confined to and given in all respects on the basis of the
laws of Ireland (meaning Ireland exclusive of Northern Ireland) in force as at
the date hereof as currently applied by the courts of Ireland and, in relation
to opinions as to taxation, is given on the basis of our understanding of the
practices of the Irish Revenue Commissioners at the date hereof. We have made no
investigations of and we express no opinion as to the laws of any other
jurisdiction or the effect thereof. In particular, we express no opinion on
European Community law as it affects any jurisdiction other than Ireland. We
have assumed without investigation that insofar as the laws of any jurisdiction
other than Ireland are relevant, such laws do not prohibit and are not
inconsistent with any of the obligations or rights expressed in the Transaction
Document or the transactions contemplated thereby.

 

  1.3 This opinion is also strictly confined to:

 

  (a) the matters expressly stated herein and is not to be read as extending by
implication or otherwise to any other matter; and

 

  (b) the Transaction Document and the searches listed at 1.5 below.

We express no opinion, and make no representation or warranty, as to any matter
of fact or in respect of any documents which may exist in relation to the
Transaction other than the Transaction Document.



--------------------------------------------------------------------------------

  1.4 For the purpose of giving this opinion, we have examined scanned copies
sent to us by email in pdf or other electronic format of the Transaction
Document.

All words and phrases defined in the Transaction Document and not defined herein
shall have the same meanings herein as are respectively assigned to them in the
Transaction Document. References in this opinion to the “1963 Act” means the
Companies Act 1963 of Ireland as amended and references to the “1990 Act” means
the Companies Act 1990 of Ireland as amended.

 

  1.5 For the purpose of giving this opinion, we have caused to be made the
following legal searches against the Company on 9 August 2011:

 

  (a) on the files of the Company maintained by the Registrar of Companies in
Dublin for mortgages, debentures or similar charges or notices thereof and for
the appointment of any receiver, examiner or liquidator;

 

  (b) in the Judgments Office of the High Court for unsatisfied judgments,
orders, decrees and the like for the five years immediately preceding the date
of the search;

 

  (c) in the Central Office of the High Court of Dublin for any proceedings and
petitions filed in the last two years; and

 

  (d) on the register of persons disqualified or restricted from acting as
directors of companies incorporated in Ireland, which is maintained by the
Registrar of Companies, against the names of the current directors of the
Company as identified in the search results referred to at sub-paragraph
(a) above.

 

  1.6 This opinion is governed by and to be construed in accordance with the
laws of Ireland as interpreted by the courts of Ireland at the date hereof. This
opinion speaks only as of its date. We assume no obligation to update this
opinion at any time in the future or to advise you of any change in law, change
in interpretation of law or change in the practices of the Irish Revenue
Commissioners which may occur after the date of this opinion.

 

  1.7 Save as set out at paragraphs 2.13 to 2.15 below, no opinion is expressed
as to the taxation consequences of the Transaction Document or the transactions
contemplated thereby. The opinions given in those paragraphs are confined to and
given in all respects on the basis of the laws of Ireland relating to stamp
duties, corporation tax and income tax in force as at the date hereof as
currently applied by the courts of Ireland and on the basis of our understanding
of the current practice of the Irish Revenue Commissioners.

 

2. Opinion

 

  Subject to the assumptions and qualifications set out in this opinion, we are
of the opinion that:

Capacity, Authority and Status



--------------------------------------------------------------------------------

  2.1 The Company is a public limited company and is duly incorporated and
validly existing under the laws of Ireland.

 

  2.2 The Company has the necessary corporate power and authority, under its
memorandum and articles of association, to execute and deliver the Transaction
Document and to perform its obligations thereunder in accordance with the terms
of the Transaction Document.

 

  2.3 The entry into of the Transaction Document by the Company does not
contravene:

 

  (i) any law of Ireland applicable to the Company; or

 

  (ii) the memorandum and articles of the Company.

 

  2.4 All necessary corporate action required on the part of the Company to
authorise the execution and delivery of the Transaction Document and the
performance by the Company of its obligations thereunder has been duly taken.

 

  2.5 The Transaction Document has been duly executed by the Company.

 

  2.6 No consent, authorisation, licence or approval from any Irish Governmental
or public body or public authority and no registration, filing or recording of
the Transaction Document or any instrument relating thereto in any Irish public
office, governmental authority or regulatory body is necessary under the laws of
Ireland to ensure the admissibility, validity and enforceability of the
Transaction Document against the Company.

 

  2.7 The Company does not have any immunity from the jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of Ireland.

 

  2.8 Based solely upon the searches referred to in paragraph 1.5, no action or
proceedings have been commenced against the Company and the Company has not
taken any corporate action nor have legal proceedings been started against it
for its winding up, dissolution, court protection or reorganisation or for the
appointment of a receiver, examiner, trustee or similar officer of it or of any
or all of its assets or revenues as at the date of this opinion.

 

  2.9 Appointment of Agent for Service of Process

 

  2.10 The appointment by the Company of CT Corporation System as agent for
receipt of any service of process in respect of any Federal or New York State
Court sitting in New York City in connection with any matter arising out of or
in connection with the Transaction Document is a valid and effective
appointment, if such appointment is valid and binding under the laws of the
State of New York and if no other procedural requirements are necessary in order
to validate such appointment.

 

  2.11 Governing law and Jurisdiction



--------------------------------------------------------------------------------

  2.12 In any proceedings taken in Ireland for the enforcement of the
Transaction Document, the choice of New York law as the governing law of the
Transaction Document will be recognised by the Irish courts pursuant to Article
3 of the Rome I Regulation (EC) No. 593/2008 of the European Parliament and of
the Council 17 June 2008 on the law applicable to contractual obligations (the
“Rome I Regulation”) with respect to matters falling within the scope of the
Rome I Regulation. Article 1(2) of the Rome I Regulation sets out matters not
governed by the Rome I Regulation. They include, but are not limited to,
obligations under negotiable instruments, evidence and procedure, insurance
matters and trusts. The choice of law will not, where all the other elements
relevant to the situation at the time of the choice are connected with another
country, prejudice the application of the laws of that country which cannot be
derogated from by agreement. Furthermore, if all other elements relevant to the
situation at the time of the choice are connected to one or more Member States,
the parties choice of Non-Member State law shall not prejudice the application
of provisions of community law, where appropriate, as implemented in the forum,
which cannot be derogated from by agreement. It is open to the Irish Court to
give effect to the overriding mandatory provisions of the law of the country
where the obligations arising out of the contract have to be or have been
performed, insofar as those overriding mandatory provisions render the
performance of the contract unlawful. In considering whether to give effect to
those overriding mandatory provisions regard shall be had to their nature and
purpose and to the consequence of their applicability or non applicability. To
the extent that such mandatory rules affect any part of the transaction, an
Irish Court is likely to restrict the application of those rules to the relevant
part of the transaction and to apply the laws of the State of New York in the
remainder. The Irish Courts may however refuse to enforce foreign laws which may
be considered repugnant to Irish public policy.

 

  2.13

Regulation (EC) No. 864/2007 on the law applicable to non contractual
obligations (“Rome II Regulation”), which came into force on 11 January 2009,
seeks to create a harmonised set of rules within the European Union to govern
choice of law in disputes arising from non-contractual obligations. Under
Article 4 of the Rome II Regulation the applicable law is that of a country in
which the damage occurs irrespective of the country of which the event giving
rise to the damage occurred and irrespective of the country or countries in
which the indirect consequences occur. However, under Article 4 (2) if both
parties are habitually resident in the same country at the time at which the
damage occurs the law of that country should apply and under Article 4 (3) where
the tort/delict is manifestly more closely connected with another country the
law of that country should apply. Under Article 14, the parties may agree to
submit non contractual obligations to the law of their choice either by (a) an
agreement entered into after the event giving rise to the damage occurred or
(b) where all the parties are pursuing a commercial activity, also by an
agreement freely negotiated before the event giving rise to the damage occurred.
The choice of law will not, where all the elements relevant to the situation at
the time when the event giving rise to the damage occurs are located in a
country other than a country whose law has been chosen, prejudice the
application of provisions of the law of the country which cannot be derogated
from by agreement. Furthermore, the choice of law of a non Member State will
not, where all the elements relevant to the situation at the time when the event
giving rise to the damage occurs are located in one or more of the Member
States, prejudice the application of provisions of Community law, where
appropriate as implemented in the Member State of the forum, which cannot be
derogated from by agreement. Certain non contractual obligations are
specifically excluded in Article 1 (2) of the Rome II Regulation, such as non
contractual obligations



--------------------------------------------------------------------------------

  arising out of (i) bills of exchange/negotiable instruments; (ii) family
relationships/matrimonial property regimes and (iii) the law of companies
relating to its administration and liability of auditors responsible for
statutory audits of companies accounts.

 

  2.14 The courts of Ireland will enforce the submission by the Company to the
exclusive jurisdiction of the courts of the State of New York and a judgment of
such courts will be enforced by the courts of Ireland if the following general
requirements are met:

 

  (a) the foreign court must have had jurisdiction in relation to the particular
defendant according to Irish conflict of law rules (the submission to
jurisdiction by the defendant would satisfy this rule); and

 

  (b) the foreign judgment must be final and conclusive and the decree must be
final and unalterable in the court which pronounces it. A judgment can be final
and conclusive even if it is subject to appeal or even if an appeal is pending.
Where however, the effect of lodging an appeal under the applicable law is to
stay execution of the judgment, it is possible that, in the meantime, the
judgment should not be actionable in Ireland. It remains to be determined
whether final judgment given in default of appearance is final and conclusive.

However, the Irish courts may refuse to enforce a judgment of the courts of the
State of New York which meets the above requirements for one of the following
reasons:

 

  (c) the foreign judgment is not for a definite sum of money;

 

  (d) the foreign judgment was obtained by fraud;

 

  (e) the enforcement of the foreign judgment in Ireland would be contrary to
natural or constitutional justice;

 

  (f) the foreign judgment is contrary to Irish public policy or involves
certain foreign laws which will not be enforced in Ireland; and

 

  (g) jurisdiction cannot be obtained by the Irish courts over the judgment
debtors in the enforcement proceedings by personal service in Ireland or outside
Ireland under Order 11 of the Superior Court Rules.

 

  2.15 Taxes

 

  2.16 The Company should not be required to make any withholding or deduction
for or on account of Irish income tax from payments by the Company under the
Transaction Document.

 

  2.17 Under the laws of Ireland there is no stamp duty or similar charges or
duties payable in Ireland in relation to the Transaction Document.

 

  2.18 Under the laws of Ireland, the Lenders will not be subject to any
taxation in Ireland by reason only of the entry into, performance or enforcement
of the Transaction Document or the transactions contemplated thereby.



--------------------------------------------------------------------------------

  2.19 Pari Passu Ranking

 

  2.20 The payment obligations of the Company under the Transaction Document
rank, and will rank, at least pari passu with all other present and future
unsecured indebtedness of the Company.

 

  2.21 Lenders

 

  2.22 It is not necessary under the laws of Ireland:

 

  (a) in order to enable any Lender to enforce its rights under the Transaction
Document; or

 

  (b) by reason of the entry into of the Transaction Document or the performance
by it of its obligations under the Transaction Document,

that any Lender should be licensed, qualified or otherwise entitled to carry on
business in Ireland.

 

3. Assumptions

For the purpose of giving this opinion we assume the following, without any
responsibility on our part if any assumption proves to have been untrue as we
have not verified independently any assumption:

Authenticity and bona fides

 

  3.1 the truth, completeness and authenticity of all documents submitted to us
as originals or copies of originals, and (in the case of copies) conformity to
the originals of copy documents, and the genuineness of all signatories, stamps
and seals thereon and that each original was executed in the manner appearing on
the copy;

 

  3.2 that, where an incomplete version of the Transaction Document has been
submitted to us or signature pages only have been supplied to us for the
purposes of issuing this opinion, the original of the Transaction Document
corresponds in all respects with the last draft of the complete Transaction
Document submitted to us;

 

  3.3 that the Transaction Document will be delivered by the parties thereto and
not be subject to any escrow arrangements and the terms thereof will be observed
and performed by the parties thereto;

 

  3.4 that the copies produced to us of minutes of meetings and/or of
resolutions of directors or shareholders correctly record the proceedings at
such meetings and/or the subject matter which they purport to record and that
any meetings referred to in such copies were duly convened, duly quorate and
held and that those identified as present at any such meetings were present at
such meetings and were entitled to attend and vote at the meeting and acted bona
fide throughout and that no further resolutions have been passed or corporate or
other action taken which would or might alter the effectiveness thereof;



--------------------------------------------------------------------------------

  3.5 the absence of fraud, coercion, duress or undue influence and lack of bad
faith on the part of the parties to the documents and their respective officers,
employees, agents and (with the exception of Arthur Cox) advisers;

 

  3.6 that any signatures on the Transaction Document are the signatures of the
persons who they purport to be;

 

  3.7 that the copy of the memorandum and articles of association of the Company
produced to us is correct and up to date and that the business carried out by
the Company is within the principal objects clause of its memorandum of
association;

Accuracy of searches and warranties

 

  3.8 that, based only upon the searches described in sub-paragraph (d) of
paragraph 1.5 above, no person who has been appointed or acts in any way,
whether directly or indirectly as a director or secretary of, or who has been
concerned in or taken part in the promotion of, the Company has been the subject
of a declaration under Section 150 of the 1990 Act as amended by Section 41 of
the Company Law Enforcement Act, 2001 (Disqualification and Restriction:
Directors and other Officers) (the “2001 Act”) or Section 160 of the 1990 Act
(as amended by Sections 14 and 42 of the 2001 Act);

 

  3.9 the accuracy and completeness of the information disclosed in the searches
referred to in paragraph 1.5 above and that such information has not since the
time of such search or enquiry been altered. In this connection, it should be
noted that searches at the Company Registration Office, Dublin do not
necessarily reveal whether or not a prior charge has been created or a
resolution has been passed or a petition presented or any other action taken for
the winding-up of, or the appointment of a receiver or an examiner to, the
Company;

 

  3.10 the truth, completeness and accuracy of all representations and
statements as to factual matters contained in the Transaction Document and the
Corporate Certificate (as defined in the Schedule) at the time they were made
and at all times thereafter;

Commercial Benefit

 

  3.11 that none of the parties was mistaken in entering into the Transaction
Document as to any relevant fact and that the Transaction Document has been
entered into for bona fide commercial purposes, on arm’s length terms and for
the benefit of each party thereto and are in those parties’ respective
commercial interest and for their respective corporate benefit, in respect of
which we refer you to the Corporate Certificate and the board minutes referred
to therein;

No other information and compliance

 

  3.12 that the Transaction Document is the only document relating to the
subject matter of the Transaction (for the purposes of this opinion) and that
there are no agreements or arrangements of any sort in existence between the
parties to the Transaction Document which in any way amend or vary the terms of
the Transaction Document or in any way bear upon or are inconsistent with the
opinions stated herein;



--------------------------------------------------------------------------------

Authority, Capacity, Execution and Enforceability

 

  3.13 that the parties to the Transaction Document (other than the Company) are
not incorporated in Ireland, that the parties to the Transaction Document are
not “consumers” for the purposes of Irish law or the Irish Consumer Protection
Code, that the parties (other than the Company to the extent opined on herein)
are duly incorporated and validly in existence and that they and their
respective signatories have the appropriate power and authority to execute the
Transaction Document, to perform their respective obligations thereunder and to
render the Transaction Document and all obligations thereunder legal, valid,
binding and enforceable on them and that each party (other than the Company to
the extent opined on herein) has taken all necessary corporate action and other
steps to execute, deliver and perform the Transaction Document and the
obligations set out therein;

 

  3.14 the execution, delivery and performance of the Transaction Document
(i) does and will not contravene the laws of any jurisdiction outside Ireland;
(ii) does not and will not result in any breach of any agreement, instrument and
obligation to which any party thereto is a party and (iii) will not be illegal
or unenforceable by virtue of the laws of that jurisdiction;

 

  3.15 all relevant authorisations, approvals, consents and licences required in
any jurisdiction and all formalities and requirements of the laws of any
relevant jurisdiction and of any regulatory authority therein applicable to the
execution, performance, delivery, enforceability and admissibility in evidence
of the Transaction Document (i) have been made, done or obtained, as the case
may be (other than in Ireland) and (ii) have been and will be duly complied with
(and in each case (where applicable) (a) they are in full force and effect and
(b) were made, done, obtained or complied with within any applicable time
period);

 

  3.16 that the Transaction Document which is governed by the laws of the State
of New York is in the proper form under such law and that the Transaction
Document, constitutes legal, valid and binding obligations of the parties
thereto enforceable in accordance with its respective terms under the laws of
the State of New York;

Solvency and Insolvency

 

  3.17 that (i) the Company was able to pay its debts within the meaning of
Section 214 of the 1963 Act and Section 2 of the Company (Amendment) Act 1990
immediately after the execution and delivery of the Transaction Document;
(ii) the Company will not as a consequence of doing any act or thing which the
Transaction Document contemplates, permits or requires the relevant party to do,
be unable to pay its debts within the meaning of such Sections; (iii) no
receiver or examiner or other similar officer has been appointed in relation to
any of the assets or undertakings of the Company; and (iv) no petition for the
making of a winding-up order or the appointment of an examiner or any similar
officer has been presented in relation to the Company;

 

  3.18

that, upon the opening of any insolvency proceedings pursuant to Council
Regulation (EC) No. 1346/2000 (the “EU Insolvency Regulation”), the Company will
have its “centre of main interests” (as that term is used in Article 3(1) of the
EU Insolvency Regulation) in Ireland being the jurisdiction in which the Company
has its registered



--------------------------------------------------------------------------------

  office and will not have an “establishment” (being any place of operations
where a company carried out a non-transitory economic activity with human means
and goods) as defined in Article 2(h) of the EU Insolvency Regulation) outside
Ireland. In this regard we refer you to our qualification at paragraph 4.23;

Financial Assistance and Connected Transactions

 

  3.19 as a matter of commercial reality or fact, the entering into of the
Transaction Document does not financially assist in any purchase of, or
subscription for, shares in the Company, and the giving of the guarantee and any
indemnity contained in the Transaction Document does not ultimately provide
benefit to the shareholders in the Company;

 

  3.20 that none of the transactions contemplated by the Transaction Document
are prohibited by virtue of Section 31 of the 1990 Act, which prohibits certain
transactions between companies and their directors or persons connected with
their directors;

Governing law and jurisdiction

 

  3.21 that under all applicable laws (other than those of Ireland):

 

  (a) the choice of the law of the State of New York as the governing law of the
Transaction Document is a valid and binding selection which will be upheld,
recognised and given effect by the courts of any relevant jurisdiction (other
than those of Ireland); and

 

  (b) the submission of each party to the Transaction Document to the
jurisdiction of the courts of the State of New York is valid and binding and
will be upheld, recognised and given effect by the courts of any relevant
jurisdiction (other than those of Ireland).

 

  3.22 that the choice of governing law of the Transaction Document was freely
made by the parties thereto for bona fide reasons and not to evade the
requirement of the law of any other jurisdiction.

 

4. Qualifications

The opinions set out herein are subject to the following reservations:

 

  1. Enforcement and Binding Effect

 

  4.1 The description of obligations in this opinion as “enforceable” refers to
the legal character of the obligations assumed by the relevant party under the
relevant instrument. It implies no more than the obligations are of a character
which the laws of Ireland recognize and will in certain circumstances enforce.
In particular, it does not mean or imply that the relevant instrument will be
enforced in all circumstances in accordance with its terms or by or against
third parties or that any particular remedy will be available. In particular
(without limiting the foregoing):

 

  (a)

the binding effect and enforceability of the obligations of the Company under
the Transaction Document may be limited by liquidation, insolvency, bankruptcy,



--------------------------------------------------------------------------------

  receivership, court protection, examinership, moratoria, reorganisation,
reconstruction, company voluntary arrangements, fraud of creditors, fraudulent
preference of creditors or similar laws whether in Ireland or elsewhere
affecting creditors’ rights generally;

 

  (b) the binding effect and enforceability of the obligations of the Company
under the Transaction Document may also be limited as a result of the provisions
of the laws of Ireland applicable to contracts held to have become frustrated by
events happening after their execution, and any breach of the terms of any
document by the party seeking to enforce such document;

 

  (c) enforcement may be limited by general principles of equity. In particular,
equitable remedies are not available where damages are considered to be an
adequate remedy; the remedy of specific performance is discretionary and will
not normally be ordered in respect of a monetary obligation; and injunctions are
granted only on a discretionary basis and accordingly we express no opinion on
such matters;

 

  (d) claims may become barred under the Statute of Limitations 1957 and other
statutes of limitation all liens, rights of reunion, defences, rights of set-off
or counterclaim;

 

  (e) enforcement will be subject to, netting, claims and attachment and any
other rights of another party to a contract; and

 

  (f) enforcement may be limited by reason of fraud.

 

  4.2 Where any obligations of any person are to be performed in jurisdictions
outside Ireland, such obligations may not be enforceable under Irish law to the
extent that performance thereof would be illegal under the laws of any such
jurisdiction or contrary to public policy under the laws of any such
jurisdiction and an Irish court may take into account the law of the place of
performance in relation to the manner of performance and to the steps to be
taken in the event of defective performance.

 

  4.3 Where a judgment creditor seeks to enforce his judgment, he can only do so
in accordance with the applicable rules of Irish courts. The making of an
execution order against particular assets, such as a charging order over land or
a beneficial interest therein or most types of investment or a third party debt
order over a bank account or certain other debts, is a matter for the court’s
discretion.

General Matters

 

  4.4 A determination or a certificate as to any matter provided for in the
Transaction Document may be held by an Irish court not to be final, conclusive
or binding if such determination or certificate could be shown to have an
unreasonable, incorrect or arbitrary basis or not to have been given or made in
good faith.

 

  4.5 Where a party to the Transaction Document is vested with a discretion or
may determine a matter in its opinion, Irish law may require that such
discretion is exercised reasonably or that such opinion is based upon reasonable
grounds.



--------------------------------------------------------------------------------

  4.6 A particular course of dealing among the parties or an oral amendment,
variation or waiver may result in an Irish court finding that the terms of the
Transaction Document have been amended, varied or waived even if such course of
dealing or oral amendment, variation or waiver is not reflected in writing among
the parties.

 

  4.7 No opinion is expressed on the irrevocability of, or on the enforceability
of the delegation of, any power of attorney under the Transaction Document.

 

  4.8 An undertaking by the Company in respect of stamp duty may be held not to
be binding on it and an indemnity in respect of stamp duty is unenforceable. An
Irish court may refuse to give effect to any undertaking contained in the
Transaction Document that the one party would pay another party’s legal expenses
and costs in respect of any action before the Irish court particularly where
such an action is unsuccessful.

 

  4.9 We express no opinion as to the effectiveness of any severability clause
in the Transaction Document. The question of whether or not any invalid
provision may be severed from other provisions would be determined by an Irish
court at its discretion.

 

  4.10 The effectiveness of any provisions in the Transaction Document excusing
a party from a liability or duty otherwise owed are limited by Irish law,
particularly in relation to “fundamental breaches” of the contract.

 

  4.11 We express no opinion as to any obligation which the Transaction Document
may purport to establish in favour of any person who is not a party to the
Transaction Document.

 

  4.12 It is uncertain whether the parties to the Transaction Document can agree
in advance the governing law of claims connected with the contract but which are
not claims on the contracts, such as a claim in tort.

 

  4.13 Any provision of the Transaction Document which constitutes, or purports
to constitute, a restriction on the exercise of any statutory power by any party
to the Transaction Document or any other person may be ineffective.

 

  4.14 To the extent that any matter is expressly to be determined by future
agreement or negotiation, the relevant provision may be unenforceable or void
for uncertainty.

 

  4.15 We express no opinion as to the circumstances in which a party may
transfer a contract or any obligation in or under a contract without an
agreement by way of novation entered into between the transferor, the transferee
and the other party to the contract.

 

  4.16 Where a party to an agreement is a party to that agreement in more than
one capacity, that party will not be able to enforce obligations owed by it to
itself by reason of the doctrine of merger.

 

  4.17 We express no opinion as to the effectiveness of any currency indemnity
clause in the Transaction Document.

 

  4.18

We note the decision in the English case of R (on the application of Mercury Tax
Ltd) v. Revenue and Customs Commissioners 2008 EWHC 2721. Although this decision
will not



--------------------------------------------------------------------------------

  be binding on the Irish courts it will be considered as persuasive authority.
One of the decisions in that case would appear to indicate that a previously
executed signature page from one document may not be transferred to another
document, even where the documents in question are simply updated versions of
the same document. Our Opinion is qualified by reference to the above referenced
decision.

Penalties

 

  4.19 Any clauses in the Transaction Document providing for an increased rate
of interest payable upon default or late payment may not be binding on the
Company if construed by an Irish court as a penalty and therefore invalid.
Interest on interest may not be recoverable and any increased rate of default
interest may be treated as a penalty and therefore invalid.

Foreign currencies

 

  4.20 A court in Ireland may order the payment of money in a currency other
than euro if the creditor is entitled to such other currency under the terms of
a relevant agreement. While the rule of law that, when a debtor is wound up
after a sum expressed in a foreign currency has become due, such sum should be
converted into euro at the rate of exchange prevailing on the date it became due
has not been varied by a decision of the Irish courts, it is likely that in the
event of the winding up of the Company, amounts claimed in a foreign currency
would (to the extend properly payable in the winding-up) be paid, if not in a
foreign currency, in the euro equivalent of the amount due in the foreign
currency, converted at the rate of exchange on the date of the commencement of
such winding-up.

Judgements

 

  4.21 There is a possibility that an Irish court would hold that a judgement on
the Transaction Document, whether given in an Irish court or elsewhere, would
supersede the relevant agreement or instrument to all intents and purposes, so
that any obligation thereunder which by its terms would survive such judgement
might not be held to do so.

Subordination and set-off

 

  4.22 Provisions in the Transaction Document conferring a right of set-off, a
right to net off payments, a right of counterclaim or similar right or remedy
would not be effective against a liquidator if the indebtedness in respect of
which such rights are exercised has not crystallised (by the indebtedness
becoming actual) prior to liquidation and the exercise of such rights against a
company in liquidation is subject to:-

 

  (a) the statutory requirement as to the pari passu treatment of creditors
(case law in this jurisdiction has held that the relevant statutory provision
did not interfere with a bank’s right of set-off where the right became
exercisable prior to the company’s winding up);

 

  (b) the statutory prohibition as to the divestment of assets after the
appointment of an official liquidator; and



--------------------------------------------------------------------------------

  (c) the statutory prohibition as to the improper transfer of assets;

Such rights would also not be available if the person granting such rights has
purported to assign or transfer its rights or title or interest in the debt
owing to it.

Insolvency Regulation

 

  4.23 Pursuant to the EU Insolvency Regulation, main insolvency proceedings (as
set out in Annex A to the EU Insolvency Regulation) may only be opened in the
territory where the debtor has its centre of main interests (which we have
assumed to be in Ireland in respect of the Company). The courts of any other
Member State (other than Denmark) may open “territorial insolvency proceedings”,
(or, after the opening of main insolvency proceedings, secondary insolvency
proceedings) in the event that such debtor possesses an establishment in such
Member State. The place of a company’s centre of main interests and whether it
has an establishment outside Ireland, is a matter of fact and we express no
opinion on this. To the extent that the Company has its centre of main interests
or an establishment outside Ireland, it is possible that main insolvency
proceedings, territorial insolvency proceedings or secondary insolvency
proceedings may be commenced in a Member State other than Ireland and be subject
to the jurisdiction of the courts of such Member State.

Due Diligence and Searches

 

  4.24 We have conducted no due diligence of the Company or any of its
affiliates or any other person, other than the searches listed in paragraph 1.5,
and we have not conducted any other searches whatsoever. We have not concluded
any due diligence on the status of any person other than the Company, and in
particular have not considered any due diligence on the addressees of this
opinion or enquired or investigated as to whether they have obtained their
appropriate licenses or approvals.

Sanctions

 

  4.25 If a party to the Transaction Document or to any transfer of, or payment
in respect of, the Transaction Document is controlled by or otherwise connected
with a person (or is itself) resident in, incorporated in or constituted under
the laws of a country which is the subject of United Nations, European Community
or Irish sanctions or sanctions under the Treaty establishing the European
Community, as amended, or is otherwise the target of any such sanctions, then
obligations to that party under the Transaction Document or in respect of the
relevant transfer or payment may be unenforceable or void.

 

  4.26 Taxes

 

  4.27 The case law on the nature of guarantee payments is equivocal, but in
summary and on the basis that guarantee payments take their nature from the
payment which they replace:

 

  (a) a payment under a guarantee in respect of a repayment of an advance should
not attract a requirement to withhold or deduct for or on account of Irish tax;
and

 

  (b)

a payment under a guarantee in respect of interest on an advance should be
treated as being a payment of interest but, on the basis that such payment is



--------------------------------------------------------------------------------

  beneficially owned by a person that qualifies for an exemption from interest
withholding tax under Irish domestic law (see 4.27 below) or under one of the
double tax treaties to which Ireland is a party should not attract a requirement
to withhold or deduct for or on account of Irish tax.

 

  4.28 The following categories of persons are entitled to an exemption from
Irish interest withholding tax:

 

  (i) an entity which is, pursuant to Section 9 of the Central Bank Act, 1971 of
Ireland, licensed to carry on banking business in Ireland and who operates
through a branch in Ireland and which is carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3)(a) of the Taxes
Consolidation Act 1997 (“TCA”); or

 

  (ii) an authorised credit institution under the terms of the Codified Banking
Directive having duly established a branch in Ireland and has made all necessary
notifications to its home state competent authorities required thereunder in
relation to its intention to carry on banking business in Ireland and which
carries on a bona fide banking business in Ireland for the purposes of
Section 246(3)(a) TCA and operates through a branch in Ireland; or

 

  (iii) a body corporate:

 

  (A) that is resident for the purposes of tax in a country with which Ireland
has signed a double tax treaty or an EU Member State (“Relevant Territory”)
(residence for these purposes to be determined in accordance with the laws of
the Relevant Territory of which the body corporate claims to be resident) where
that Relevant Territory imposes a tax that generally applies to interest
receivable in that Relevant Territory by companies from sources outside that
Relevant Territory; or

 

  (B) where interest payable under the Five-Year Senior Credit Agreement:

 

  (1) is exempted from the charge to income tax under a double taxation treaty
in force between Ireland and the country in which the lender is resident for tax
purposes; or

 

  (2) would be exempted from the charge to income tax under a double taxation
treaty signed between Ireland and the country in which the lender is resident
for tax purposes if such double tax treaty had the force of law by virtue of
Section 826(1) TCA;

PROVIDED THAT such body corporate does not operate through a branch in Ireland;
or



--------------------------------------------------------------------------------

  (iv) a US corporation that is subject to tax in the US on its worldwide income
PROVIDED THAT such US corporation does not operate through a branch in Ireland;
or

 

  (v) a US LLC where the ultimate recipients of the interest payable to it are
within paragraph (ii) of this paragraph 4.27 and the business conducted through
the LLC is so structured for market reasons and not for tax avoidance purposes
PROVIDED THAT such US LLC does not operate through a branch in Ireland; or

 

  (vi) a qualifying company within the meaning of Section 110 TCA; or

 

  (vii) a body corporate:

 

  (A) which advances money in the ordinary course of a trade which includes the
lending of money; and

 

  (B) in whose hands any interest payable in respect of monies so advanced is
taken into account in computing the trading income of such body corporate; and

 

  (C) which has made the appropriate notifications under Section 246(5)(a) TCA
to the Irish Revenue authorities and the relevant person.

 

  (viii) a person that:

 

  (A) is treated as a resident of a country with which Ireland has a double
taxation treaty in force and which makes provision for full exemption from tax
imposed on interest imposed by Ireland (“Treaty State”); and

 

  (B) does not carry on a business Ireland through a permanent establishment
with which that person’s participation in the loan is effectively connected.

 

  4.29 It is possible, however, that payments under the Transaction Document
would be treated as being “sui generis” (i.e. having their own nature) and not
as taking their nature from the payment which they replace, an obligation to
withhold would only arise if such payments were annual payments with an Irish
source. In that regard:

 

  (a) if the Transaction Document is executed under seal and is physically
located outside Ireland, the source of the payment should also be outside
Ireland, (P.V. Murtagh (Inspector of Taxes) v Mr. Samuel Rusk 2005 IEHC 316);

 

  (b) a once off payment under the Transaction Document should not be viewed as
an annual payment as it would lack the recurrent nature required to be so
treated; and

 

  (a)

any of a series of payments would be treated as “annual payments” (resulting in
an obligation to make a withholding of 20% from the payment) unless the
recipient receives the payments for the purposes of its trade and in this
context,



--------------------------------------------------------------------------------

  banks are usually regarded as traders in respect of all receipts from their
banking business.

 

  4.30 Any clauses in the Transactions Document providing for an increased rate
of interest payable upon default or late payment may not be binding on the
Company if construed by an Irish court as a penalty and therefore invalid.
Similarly with prepayment fees. Interest on interest may not be recoverable and
any increased rate of default interest may be treated as a penalty and therefore
invalid.

 

Yours faithfully,    ARTHUR COX



--------------------------------------------------------------------------------

Schedule

Documents

 

2. Five-Year Senior Credit Agreement dated [•] August 2011 among Covidien
International Finance S.A. (as Borrower), the Company (as Guarantor), the
various lenders party thereto (as Lenders), Citibank N.A. (as Administrative
Agent), Citigroup Global Markets Inc., Merrill Lynch, Pierce Fenner & Smith
Incorporated, Barclays Capital and J.P. Morgan Securities LLC (as Joint Lead
Arrangers), Bank of America, N.A. (as Syndication Agent) and Barclays Bank PLC
and JPMorgan Chase Bank, N.A. (as Co-Documentation Agents).

 

3. Corporate Certificate of the Secretary of the Company dated [•] August 2011
(the “Corporate Certificate”) with copies of:

 

  (a) the Company’s Certificate of Incorporation;

 

  (b) the Company’s Memorandum and Articles of Association; and

 

  (c) minutes of a meeting of the board of directors of the Company dated [•]
2011.

The document listed at 1. above is referred to in this Opinion as the
“Transaction Document”.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] SUBSIDIARY GUARANTY]

Dated as of                     

WHEREAS, Covidien International Finance S.A. (the “Borrower”), Covidien plc, the
Lenders parties thereto, and Citibank, N.A., as Administrative Agent have
entered into the Five-Year Senior Credit Agreement, dated as of August 9, 2011
(as amended, supplemented or otherwise modified from time to time, (as the same
may be amended from time to time, the “Credit Agreement”), pursuant to which the
Borrower is or may be entitled, subject to certain conditions, to borrow loans
thereunder;

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder in accordance with the terms of
the Loan Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty. In addition, the following terms, as used herein, have the following
meanings:

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising. The Guaranteed Obligations shall include, without limitation,
any interest, costs, fees and expenses which accrue on or with respect to any of
the foregoing and are payable by the Borrower pursuant to the Credit Agreement
or any Note, whether before or after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, examinership or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant



--------------------------------------------------------------------------------

to the Credit Agreement or Note but for the commencement of such case,
proceeding or other action.

“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

ARTICLE II

GUARANTEE

Section 2.01 The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to the Lenders and the Administrative
Agent and to each of them, the due and punctual payment of all Guaranteed
Obligations as and when the same shall become due and payable, whether at
maturity, by declaration or otherwise, according to the terms thereof. This is a
continuing guarantee and a guarantee of payment and not merely of collection. In
case of failure by the Borrower punctually to pay the indebtedness guaranteed
hereby, the Guarantor, subject to Section 2.03, hereby unconditionally agrees to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.

Section 2.02 Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any Loan Document, by operation of
law or otherwise;

(b) any modification or amendment of or supplement to any Financing Document
(other than as specified in an amendment or waiver of this Subsidiary Guaranty
effected in accordance with Section 2.03);

(c) any modification, amendment, waiver, release, non-perfection or invalidity
of any direct or indirect security, or of any guaranty or other liability of any
third party, for any obligation of any other Obligor under any Loan Document;

(d) any change in the corporate existence, structure or ownership of any other
Obligor, or any insolvency, examinership, bankruptcy, reorganization or other
similar proceeding affecting any other Obligor or its assets or any resulting
release or discharge of any obligation of any other Obligor contained in any
Loan Document;

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any other Obligor, the Administrative Agent, any Lender
or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any Loan Document, or any provision of applicable law or
regulation purporting to



--------------------------------------------------------------------------------

prohibit the payment by any other Obligor of the principal of or interest on any
Loan or any other amount payable by any other Obligor under any Loan Document;
or

(g) any other act or omission to act or delay of any kind by any other Obligor,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Guarantor
under this Article 2.

Section 2.03 Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any other applicable law. To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty. All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment. The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

Section 2.04 Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by



--------------------------------------------------------------------------------

the Borrower under any Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of any other
Obligor or otherwise, the Guarantor’s obligations under this Article II with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

Section 2.05 Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.

Section 2.06 Subrogation and Contribution. (a) The Guarantor irrevocably waives
any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.

(b) Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under Chapter 11 of Title 11 of the United States Code, as amended, or
any successor statute (the “Bankruptcy Code”)) it would have against any Obligor
or any other Subsidiary Guarantor (each an “Other Party”) in the absence of
subsection (a) of this Section 2.06 and to assert and enforce the same, in each
case on and after, but at no time prior to, the date (the “Subrogation Trigger
Date”) which is one year and five days after the Maturity Date if, but only if,
(x) no Default or Event of Default of the type described in Article 6 of the
Credit Agreement with respect to the relevant Other Party has existed at any
time on and after the Subrogation Trigger Date and (y) the existence of the
Guarantor’s rights under this clause (b) would not make the Guarantor a creditor
(as defined in the Bankruptcy Code) of such Other Party in any insolvency,
bankruptcy, reorganization or similar proceeding commenced on or prior to the
Subrogation Trigger Date.

Section 2.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

Section 3.01 Corporate Existence and Power. The Guarantor is a
[corporation/limited liability company/limited partnership] duly organized,
validly existing and in good standing under the laws of                     .



--------------------------------------------------------------------------------

Section 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:

(a) are within the Guarantor’s corporate or other organizational powers;

(b) have been duly authorized by all necessary corporate or other organizational
action on the part of the Guarantor;

(c) require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and

(d) do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, except where such violation could
not reasonably be expected to result in a Material Adverse Effect, (ii) the
constitutional documents of the Guarantor, or (iii) any agreement or instrument
evidencing or governing material Debt of the Guarantor or, except where such
violation could not reasonably be expected to result in a Material Adverse
Effect, any other agreement, judgment, injunction, order, decree or other
instrument binding upon the Guarantor.

Section 3.03 Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.

Section 3.04 Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Notices. All notices, requests and other communications to be made
to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, email or similar writing)
and shall be given: (a) if to the Guarantor, to it at its address, facsimile
number or email address set forth on the signature pages hereof or such other
address, facsimile number or email address as the Guarantor may hereafter
specify for the purpose by notice to the Administrative Agent and (b) if to any
party to the Credit Agreement, to it at its address, facsimile number or email
address for notices specified in or pursuant to the Credit Agreement. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile or email is transmitted to the facsimile
transmission number or email address specified in this Section 4.01 and
electronic, telephonic or other appropriate confirmation of receipt thereof is
received by the sender, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (ii) if given by any other means, when delivered at the address
specified in this Section 4.01.

Section 4.02 No Waiver. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof



--------------------------------------------------------------------------------

preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.03 Amendments and Waivers. Any provision of this Subsidiary Guaranty
may be amended or waived if, and only if, such amendment or waiver is entered
into in accordance with Section 10.02 of the Credit Agreement.

Section 4.04 Successors and Assigns. This Subsidiary Guaranty is for the benefit
of the Lenders and the Administrative Agent and their respective successors and
assigns and in the event of an assignment of the Loans, the Notes or other
amounts payable under the Loan Documents, the rights hereunder, to the extent
applicable to the indebtedness so assigned, shall be transferred with such
indebtedness. All the provisions of this Subsidiary Guaranty shall be binding
upon the Guarantor and its successors and assigns.

Section 4.05 Taxes. All payments by the Guarantor hereunder shall be made free
and clear of Taxes and otherwise in accordance with Section 9.05 of the Credit
Agreement (which Section, including but not limited to the indemnification
provisions contained therein) is hereby incorporated by reference as if set
forth herein, provided that each reference contained therein to an Obligor shall
be a reference to the Guarantor).

Section 4.06 Effectiveness. (a) This Subsidiary Guaranty shall become effective
when the Administrative Agent shall have received a counterpart hereof signed by
the Guarantor.

(b) The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing and (ii) at such time the Guarantor does
not have in effect a guarantee the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Credit
Agreement. If the Guarantor so elects to terminate this Subsidiary Guaranty, it
shall give the Administrative Agent notice to such effect, which notice shall be
accompanied by a certificate of a Responsible Officer to the effect that, after
giving effect to such termination, no Default shall have occurred and be
continuing. The Administrative Agent may if it so elects conclusively rely on
such certificate. Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default shall have occurred and be
continuing, the Administrative Agent shall promptly deliver to the Guarantor the
counterpart of this Subsidiary Guaranty delivered to the Administrative Agent
pursuant to Section 4.06(a), and upon such delivery this Subsidiary Guaranty
shall terminate and the Guarantor shall have no further obligations hereunder.
In addition to the foregoing, this Subsidiary Guaranty may be terminated and
released in accordance with the terms of the penultimate paragraph of Article 7
of the Credit Agreement.

Section 4.07 GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND OF THE



--------------------------------------------------------------------------------

SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY. THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(b) If the Guarantor is not organized under the laws of the United States of
America or a State thereof:

(i) Appointment of Agent for Service of Process. The Guarantor hereby
irrevocably designates and appoints CT Corporation System having an office on
the date hereof at 111 Eighth Avenue, New York, New York 10011 as its authorized
agent, to accept and acknowledge on its behalf, service or any and all process
which may be served in any suit, action or proceeding of the nature referred to
in subsection (a) above in any federal or New York State court sitting in New
York City. The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof. If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

(ii) Service of Process. The Guarantor hereby consents to process being served
in any suit, action, or proceeding of the nature referred to in subsection
(a) above in any federal or New York State court sitting in New York City by
service of process upon the agent of the Guarantor, as the case may be, for
service of process in such jurisdiction appointed as provided in subsection
(b)(i) above; provided that, to the extent lawful and possible, written notice
of said service upon such agent shall be mailed by registered airmail, postage
prepaid, return receipt requested, to the Guarantor at its address specified on
the signature pages hereof or to any other address of which the Guarantor shall
have given written notice to the Administrative Agent. The Guarantor irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service and agrees that such service shall be deemed in every respect
effective service of process upon the Guarantor in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to the Guarantor.

(iii) No Limitation on Service or Suit. Nothing in this Section 4.07 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner



--------------------------------------------------------------------------------

permitted by law or limit the right of the Administrative Agent or any Lender to
bring proceedings against the Guarantor in the courts of any jurisdiction or
jurisdictions.

(iv) Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its obligations under this Subsidiary Guaranty. The Guarantor agrees
that the waivers set forth above shall be to the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States of America and
are intended to be irrevocable and not subject to withdrawal for purposes of
such Act.

Section 4.08 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.09 Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty,
is made or satisfied in a currency (the “Other Currency”) other than that in
which the relevant payment is due (the “Required Currency”) then, to the extent
that the payment (when converted into the Required Currency at the rate of
exchange on the date of payment or, if it is not practicable for the party
entitled thereto (the “Payee”) to purchase the Required Currency with the other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Guarantor shall,
to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall. For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

[GUARANTOR]

By:

     

Title:

 

[Address]

 

Facsimile Number: